--------------------------------------------------------------------------------


EXHIBIT 10.30
 
PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE SYMBOL
“[***]” IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.










PURCHASE AGREEMENT








BETWEEN




BOMBARDIER INC.






AND






FRONTIER AIRLINES HOLDINGS, INC.







--------------------------------------------------------------------------------




Relating to the Purchase of
Ten (10) Bombardier Q400 Series aircraft







--------------------------------------------------------------------------------





PA -581
Frontier Airlines Holdings, Inc


--------------------------------------------------------------------------------


[bombardierlogo.jpg]




TABLE OF CONTENTS




ARTICLE


ARTICLE 1.
INTERPRETATION
4
ARTICLE 2.
SUBJECT MATTER OF SALE
7
ARTICLE 3.
CUSTOMER SUPPORT SERVICES AND WARRANTY
7
ARTICLE 4.
PRICE/TAXES
7
ARTICLE 5.
PAYMENT
8
ARTICLE 6.
BUYER INFORMATION
10
ARTICLE 7.
CERTIFICATION
11
ARTICLE 8.
DELIVERY AND ACCEPTANCE PROCEDURE
12
ARTICLE 9.
TITLE AND RISK
15
ARTICLE 10.
CHANGES
16
ARTICLE 11.
FRONTIER’S REPRESENTATIVES AT BOMBARDIER SITE
18
ARTICLE 12.
EXCUSABLE DELAY
18
ARTICLE 13.
NON-EXCUSABLE DELAY/FAILURE TO TAKE DELIVERY
21
ARTICLE 14.
TERMINATION
22
ARTICLE 15.
NOTICES
24
ARTICLE 16.
INDEMNITY AGAINST INTELLECTUAL PROPERTY INFRINGEMENT
25
ARTICLE 17.
LIMITATION OF LIABILITY; DISCLAIMER AND RELEASE; INDEMNIFICATION
27
ARTICLE 18.
ASSIGNMENT
29
ARTICLE 19.
SUCCESSORS
30
ARTICLE 20.
APPLICABLE LAWS
31
ARTICLE 21.
CONFIDENTIAL NATURE OF AGREEMENT
32
ARTICLE 22.
AGREEMENT
33
     
APPENDIX I - ECONOMIC ADJUSTMENT FORMULA
36
APPENDIX II - DELIVERY SCHEDULE
38
APPENDIX III - TYPE SPECIFICATION
39
APPENDIX IV - BUYER SELECTED OPTION FEATURES
40
APPENDIX V - FRONTIER INFORMATION / DUE DATES
42
   
 
FORM “A” TO APPENDIX V - FRONTIER’S CUSTOMIZED PAINT SCHEME
43
FORM “B” TO APPENDIX V - FRONTIER’S INTERIOR DECOR AND EMERGENCY
 
EQUIPMENT LIST
44
FORM “C” TO APPENDIX V - FRONTIER’S PLACARDS, LABELS & MARKINGS
45
     
SCHEDULE I - CERTIFICATE OF ACCEPTANCE
46
SCHEDULE II - BILL OF SALE
47
SCHEDULE III - CERTIFICATE OF RECEIPT OF AIRCRAFT
48
SCHEDULE IV- CHANGE ORDER
49
SCHEDULE V - EDC Draft Letter of Offer
50
ANNEX A          Customer Support Services
 
ANNEX B          Warranty and Service Life Policy
 






PA -581
Frontier Airlines Holdings,
Inc                                                                                                                                                                                              
i


--------------------------------------------------------------------------------


[bombardierlogo.jpg]




LETTER AGREEMENTS


Letter Agreement No. 01
Aircraft Credit Memoranda
Letter Agreement No. 02
Option Aircraft
Letter Agreement No. 03
Additional Customer Support
Letter Agreement No. 04
Buyer Furnished Equipment
Letter Agreement No. 05
Warranty Support
Letter Agreement No. 06
Goods and Services Credit Memoranda
Letter Agreement No. 07
Product Enhancements
Letter Agreement No. 08
Spares Program
Letter Agreement No. 09
[***]
Letter Agreement No. 10
[***]
Letter Agreement No. 11
[***]
Letter Agreement No. 12
[***]
Letter Agreement No. 13
[***]
Letter Agreement No. 14
[***]
Letter Agreement No. 15
[***]








PA -581
Frontier Airlines Holdings,
Inc                                                                 ii


--------------------------------------------------------------------------------


[bombardierlogo.jpg]




This Agreement is made on the 1ST day of September, 2006
 
BETWEEN:    BOMBARDIER INC., a Canadian corporation represented by Bombardier
Aerospace, Regional Aircraft having an office located at 123 Garratt Boulevard,
Toronto, Ontario, Canada (“Bombardier”).
 
AND:                Frontier Airlines Holdings, Inc, a Delaware corporation
having an office located at 7001 Tower Road, Denver, Colorado, 80249-7312 USA.
(“Frontier”)
 
WHEREAS:
Frontier desires to purchase and Bombardier desires to sell Ten (10) Bombardier
Q400 Series aircraft and related data, documents, and services on the terms and
conditions set out in this Agreement;

 
NOW THEREFORE, in consideration of the mutual covenants herein contained,
Frontier and Bombardier agree as follows:



PA -581
Frontier Airlines Holdings,
Inc                                                                3


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 1. INTERPRETATION
 
1.1       The headings in this Agreement are included for convenience only and
shall not be used in the construction or interpretation of this Agreement.
 
1.2       in this Agreement, unless otherwise expressly provided, the singular
includes the plural and vice-versa.
 
1.3       In this Agreement the following expressions shall have the meaning
ascribed thereto below unless otherwise expressly provided:
 
“Acceptance Date” means the date of execution of the Certificate of Acceptance
by Frontier;
 
“Acceptance Period” means a period of up to [***] commencing with the Readiness
Date, subject to extension pursuant to Article 8.7, commencing on the later of
the Readiness Date or the date the Aircraft is actually made available to
Frontier for ground inspection and acceptance flight, in which to complete the
inspection and acceptance flight [***];
 
“Agreement” means this Agreement, including its Schedules, Annexes attached
hereto, letter agreements and the Specification (each of which is incorporated
in the Agreement by this reference), as they may be amended or supplemented
pursuant to the provisions of the Agreement;
 
“Aircraft” means the aircraft to be sold and purchased pursuant to this
Agreement. For the avoidance of doubt, in the event that this Agreement covers
more than one aircraft (including any aircraft the subject of an option
purchase), the expression “Aircraft” shall refer to any one or more of such
aircraft as the context requires;
 
“Aircraft Purchase Price” has the meaning set out in Article 4.2;
 
“Base Price” has the meaning set out in Article 4.2;
 
“Bill of Sale” means a bill of sale in the form set out in Schedule II;
 
“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banking institutions in New York, New York, Denver, Colorado or
Toronto, Ontario, Canada are authorized by law to be closed;
 
“Buyer Requested Changes” means changes made pursuant to Article 10.1 ;
 
“Buyer Selected Optional Features” means the items set out in Appendix IV;
 
“Certificate of Acceptance” means a certificate of acceptance in the form set
out in Schedule I;
 
“Certificate of Receipt of Aircraft” means a certificate in the form set out in
Schedule III;
 

PA -581
Frontier Airlines Holdings,
Inc                                                                4


--------------------------------------------------------------------------------


[bombardierlogo.jpg]

“Change Order” means a request for a change to the Specification in the form set
out in Schedule IV;
 
“Delivery” means when Bombardier delivers the Aircraft and Bill of Sale to
Frontier on the Delivery Date;
 
“Delivery Date” means the date on which Bombardier delivers the Aircraft and
Bill of Sale to Frontier;
 
“Economic Adjustment Formula” means the economic adjustment formula attached as
Appendix I to reflect economic fluctuations during the period from [***] to the
Delivery Date of each Aircraft provided that no adjustment shall have the effect
of reducing the Aircraft Purchase Price below the Base Price.
 
[***];
 
“Excusable Delay” has the meaning set out in Article 12.1;
 
“FAA” means the Federal Aviation Administration of the United States of America;
 
“Intellectual Property” means a patent, trademark, industrial design or
copyright registered with a Canadian or United States office or agency having
jurisdiction with respect thereto or similar office or agency of another country
whose laws respect the rights of patent, trademark, industrial design and
copyright owners of other countries;
 
“Non-Excusable Delay” has the meaning set out in Article 13.1;
 
“Notice” means any notice, request, approval, permission, consent or other
communication to be given or required under this Agreement which must be
contained in a written instrument;
 
“Permitted Change” has the meaning set out in Article 10.2;
 
“Penalty Interest Rate” means the rate equal to [***] plus [***] basis points,
calculated and compounded monthly;
 
“PWC” means the engine manufacturer, Pratt & Whitney;
 
[***];
 
“Readiness Date” means the date on which the Aircraft will be ready for
Frontier’s inspection, acceptance flight and acceptance (as notified by
Bombardier to Frontier) which date, pursuant to Article 8.1, shall not be later
than the [***] of the Scheduled Delivery Month;
 
“Regulatory Change” has the meaning set out in Article 10.3;
 
“Scheduled Delivery Date” has the meaning set out in Article 8.2;
 
“Scheduled Delivery Month” means the month specified in Appendix II for the
delivery of each of the Aircraft, as modified from time to time pursuant to this
Agreement;
 

PA -581
Frontier Airlines Holdings,
Inc                                                                 5


--------------------------------------------------------------------------------


[bombardierlogo.jpg]

 
“Specification” means type specification bearing number DS8-400 Revision 1 dated
April 2002, and any subsequent amendments or modifications to this document,
together with the Buyer Selected Optional Features. The Specification may be
further modified from time to time in accordance with this Agreement;
 
“Subsidiary” of a corporation means a corporation more than 50% of whose stock
or other equity interest of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors (or equivalent
officials) is at the time owned directly or indirectly by such corporation;
 
“Taxes” has the meaning set out in Article 4.3; and
 
“TC” means Transport Canada.
 
All dollar amounts in this Agreement are in United States Dollars and all
references to $ and USD have a corresponding meaning.
 
1.4       In this Agreement, reference to an Article, Schedule, Annex or
Appendix shall be construed as a reference to an article, schedule, annex or
appendix of and to this Agreement.
 
1.5
In this Agreement, reference to “include” or “including” shall mean including
without limitation.

 
1.6
For the purposes of this Agreement, a corporation is an affiliate of another
corporation if, but only if, one corporation is a Subsidiary of the other
corporation or both corporations are Subsidiaries of the same corporation.

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    6


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 
ARTICLE 2.     SUBJECT MATTER OF SALE
 
2.1
Subject to the terms and conditions of this Agreement, Bombardier will sell and
Frontier will purchase Ten (10) newly manufactured Bombardier Q400 Series
aircraft manufactured pursuant to the Specification as supplemented to include
the Buyer Selected Optional Features.

 
ARTICLE 3. CUSTOMER SUPPORT SERVICES AND WARRANTY
 
3.1
Bombardier shall provide to Frontier the customer support services pursuant to
the provisions of Annex A.

 
3.2
Bombardier shall provide to Frontier the warranty and the service life policy
described in Annex B [***] which shall be the exclusive warranty applicable to
the Aircraft.

 
Unless expressly stated otherwise, the services referred to in 3.1 and 3.2 above
are included in the Aircraft Purchase Price.


ARTICLE 4.     PRICE/TAXES
 
4.1
The price of the Aircraft shall be the Aircraft Purchase Price.

 
4.2
 

 
(a)
The basic price for each Aircraft (excluding the Buyer Selected Optional
Features) is [***] United States Dollars ([***] USD) expressed in [***] United
States Dollars.

 

 
(b)
The price for the Buyer Selected Optional Features is [***] United States
Dollars ([***] USD) expressed in [***] United States Dollars.

 

 
(c)
The Base Price for each Aircraft is [***] United States Dollars ($[***] USD)
expressed in [***] United States Dollars which is the sum of the basic price of
the Aircraft and the price of the Buyer Selected Optional Features, expressed in
[***] United States Dollars.

 

 
(d)
The Aircraft Purchase Price means for each Aircraft, the Base Price adjusted for
(i) Buyer Requested Changes, (ii) any Regulatory Changes in respect of which
Frontier shall pay Bombardier’s reasonable charges pursuant to Article 10, and
(iii) the Economic Adjustment Formula.

 

 
(e)
[***].

 
4.3
The Base Price stated in [***] United States Dollars and is subject to
adjustment to the Delivery Date; provided that in no event shall such adjustment
result in a price adjustment that exceeds the lesser of: (A) the percentage
amount calculated in accordance with the Economic Adjustment Formula, or (B)
[***] per year; [***].

 
4.4
The Aircraft Purchase Price does not include any taxes, fees or duties
including, but not limited to, sales, use, value added (including the Canadian
Goods and Services Tax), personal property, gross receipts, franchise, excise
taxes, assessments or duties

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    7


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 
(“Taxes”) (other than Canadian income taxes charged on the income of Bombardier
and its affiliates) which are or may be imposed by law upon Bombardier, any
affiliate of Bombardier, Frontier or the Aircraft whether or not there is an
obligation for Bombardier to collect same from Frontier, by any taxing authority
or jurisdiction occasioned by, relating to or as a result of the execution of
this Agreement or the sale, lease, delivery, storage, use or other consumption
of any Aircraft or any other matter, good or service provided under or in
connection with this Agreement.
 
4.5
If any Taxes (other than Canadian income taxes charged on the income of
Bombardier) are imposed upon Bombardier or Frontier and become due or are to be
collected from Bombardier by any taxing authority, Bombardier shall notify
Frontier. If Frontier has not paid for the Aircraft in full, such Taxes shall be
added to the Aircraft Purchase Price. If Frontier has paid for the Aircraft,
Frontier shall promptly, but no later than ten (10) working days after receiving
such notice, pay such Taxes directly to the taxing authority, or reimburse
Bombardier for such Taxes, as the case may be, including interest and penalties.

 
4.6
Each of Bombardier and Frontier, at the reasonable request of the other, shall
execute and deliver any documents the requesting party deems necessary or
desirable in connection with any exemption from or reduction of or the
contestation of or the defense against any imposition of Taxes.

 
ARTICLE 5.     PAYMENT
 
5.1
Bombardier has previously received from Frontier a deposit of [***]United States
Dollars ([***] USD) (“Deposit”), [***] for each of the ten (10) Aircraft.

 
5.2
Frontier shall make payment or cause payment to be made for each Aircraft as
follows:

 
Date Due
Percentage of [***] Aircraft
Purchase Price
 
 
Contract signature
 
 
[***]
 
 
[***] prior to the first day of the Scheduled Delivery Month
 
 
[***]
 
 
The balance of the Aircraft Purchase Price
 
 
at Delivery
 



 
5.3
If Frontier fails to pay any amount payable by it under this Agreement when due,
Frontier shall pay Bombardier daily interest on late payments, from the date
that any payment becomes due up to and including the day of payment, at the
Penalty Interest Rate. Bombardier’s right to receive such interest is in
addition to any other right or remedy Bombardier has at law as a result
Frontier’s failure to make payments when due including the right to terminate
this Agreement in accordance with Article 14.2.

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    8


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

 
5.4
Frontier shall make all payments due under this Agreement in immediately
available funds by deposit on or before the due date to Bombardier’s account in
the following manner or such other bank account as Bombardier may notify to
Frontier from time to time:

 
Transfer to:                  Bank of America
1401 Elm Street
Dallas, Texas, U.S.A.
75202
Account Name:            [***]
Account #:                   [***]
ABA#                           [***]
SWIFT number:           [***]


PLEASE REFERENCE: INVOICE # AND/OR AIRCRAFT SERIAL #
 
5.5
All other amounts due, including any taxes, with respect to each Aircraft shall
be paid on or prior to Delivery of the respective Aircraft.

 
5.6
Bombardier shall remain the exclusive owner of the Aircraft, free and clear of
all rights, liens, charges, encumbrances or special property interests of or
created by or through Frontier, until such time as all payments referred to in
this Article 5 have been made.

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    9


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 6.     BUYER INFORMATION
 

 
6.1
During the manufacture of the Aircraft, each party shall provide the information
set forth in Appendix V and such other information as either party may
reasonably request that is required for such party to fulfill its obligations
under this Agreement. The requesting party shall advise the other party of the
specific information required and the latest date by which such information is
required, and the other party shall provide such information by the date(s) so
advised.

 
Failure, refusal or delay of Frontier to comply with the requirements of this
Article that [***] may result in an increase in the Aircraft Purchase Price, a
delay in the delivery of the Aircraft, or both. Further, any material revisions
by Frontier to the Appendix V information that Bombardier receives after the
respective due date may result in an increase in the Aircraft Purchase Price, a
delay in delivery of the Aircraft, or both. Bombardier shall, in any event,
provide not less than [***] prior Notice to Frontier of the same before such
increase in the Aircraft Purchase Price or delay in delivery shall become
effective.


For the avoidance of doubt, Frontier may [***] at least [***] to the [***] for
[***] subject to [***], to be mutually agreed; provided that there shall be
[***] to the [***].

PA -581
Frontier Airlines Holdings,
Inc                                                                    10


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 7.     CERTIFICATION
 
7.1
Bombardier has obtained or will obtain prior to Delivery of each Aircraft to
Frontier, at no cost to Frontier, (a) from TC, a TC Type Certificate (Transport
Category), and (b) from the FAA an FAA Type Certificate for the Aircraft.

 
7.2
Bombardier shall provide to Frontier a TC Certificate of Airworthiness
(Transport Category) for export to the United States of America for each
Aircraft on or before the Delivery Date.

 
7.3
Except as expressly provided in this Agreement, Bombardier shall not be
obligated to obtain and/or provide any other certificates (or similar documents)
or approvals as part of this Agreement.

 
7.4
Frontier is responsible for obtaining all import licenses and/or authorizations
required to import or operate the Aircraft into any country outside of Canada.

 
7.5
Bombardier shall, to the extent permitted by law [***], provide Frontier with
such assistance as it may reasonably request to obtain a Canadian export license
to enable Frontier to export the Aircraft from Canada subject to prevailing
export control regulations (including those of the United States) in effect on
the Delivery Date.

 
7.6
Bombardier shall deliver to Frontier or, as applicable, the FAA, and at
Frontier’s expense, any documents required to import and permit the registration
of the Aircraft in the United States including, but not limited to, an original
ink signed Bill of Sale to be pre-positioned with Frontier’s designated FAA
counsel prior to Delivery and, if required, a de-registration notice in respect
of the Aircraft from TC.

 
7.7
If the use of any of the certificates identified in this Article 7 are
discontinued during the performance of this Agreement, reference to such
discontinued certificate shall be deemed a reference to any other certificate or
instrument which corresponds to such certificate or, if there should not be any
such other certificate or instrument, then Bombardier shall be deemed to have
obtained such discontinued certificate(s) upon demonstrating that the Aircraft
complies substantially with the Specification as supplemented to include the
Buyer Selected Optional Features. References to a regulatory authority shall
include any succeeding department or agency then responsible for the duties of
said regulatory authority.

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    11


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 8.     DELIVERY AND ACCEPTANCE PROCEDURE
 
8.1
The Aircraft shall be offered to Frontier for inspection and acceptance at
Bombardier’s facility in Toronto, Ontario during the Scheduled Delivery Month on
the Readiness Date; [***].

 
8.2
Bombardier shall give Frontier at least [***] advance Notice of the projected
[***] and [***] advance Notice of the projected Readiness Date of each Aircraft
for inspection, a schedule of the acceptance procedure, [***]. Frontier will
receive immediate Notice of any change to the projected Readiness Date. In
addition, Bombardier shall give Frontier at least [***] advance Notice of the
actual Readiness Date.

 
8.3
Within [***] following receipt by Frontier of the Notice of the final Readiness
Date, Frontier shall:

 

 
(a)
provide Notice to Bombardier as to the source and method of payment of the
balance of the Aircraft Purchase Price;

 

 
(b)
identify to Bombardier the names of Frontier’s representatives who will
participate in the inspection, acceptance flight and acceptance; and

 

 
(c)
provide evidence of the authority of the designated persons to execute the
Certificate of Acceptance and other delivery documents on behalf of Frontier.

 
8.4
Frontier shall complete an inspection and acceptance flight test of the Aircraft
during the Acceptance Period.

 
8.5
Up to [***] of Frontier may participate in Frontier’s ground inspection of the
Aircraft and [***] of Frontier may participate in the acceptance flight.
Bombardier shall, if requested by Frontier, perform an acceptance flight [***]
of not less than one (1) and not more than three (3) hours duration. Ground
inspection and any acceptance flights shall be conducted in accordance with
Bombardier’s acceptance procedures, a copy of which shall be provided to
Frontier at least thirty (30) days prior to the Scheduled Delivery Month of the
first Aircraft to be delivered under this Agreement. [***] At all times during
inspection and acceptance flight tests, Bombardier shall retain possession and
control over the Aircraft.

 
8.6
Any discrepancies Frontier discovers during the ground inspection or acceptance
flight test will promptly be corrected by Bombardier, at no cost to Frontier, as
soon as reasonably possible, and the Acceptance Period shall be extended as
necessary. To the extent necessary to verify such correction, Bombardier shall
perform a further acceptance flight or flights accompanied by Frontier’s
representatives in accordance with the requirements of Article 8.5. [***]

 
8.7
[***], following correction of any discrepancies or any other agreement between
Bombardier and Frontier in connection with the same, Frontier shall accept the
Aircraft in accordance with the provisions of Article 8.8 on or before the last
day of the Acceptance Period.

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    12


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 
8.8
Upon completion by Frontier of the inspection and acceptance flight test of the
Aircraft and correction of any discrepancies:

 

 
(a)
Frontier will sign and deliver to Bombardier a Certificate of Acceptance for the
Aircraft. Execution of the Certificate of Acceptance by or on behalf of Frontier
shall be conclusive evidence of Frontier having examined the Aircraft and
finding it in accordance with the Specification as supplemented to include the
Buyer Selected Optional Features as of the Delivery Date;

 

 
(b)
Bombardier will deliver to Frontier a TC Certificate of Airworthiness for Export
to the United States of America;

 

 
(c)
Frontier shall pay Bombardier the balance of the Aircraft Purchase Price;

 

 
(d)
Upon receipt by Bombardier of the balance of the Aircraft Purchase Price,
Bombardier shall deliver to Frontier a Bill of Sale for the Aircraft; and

 

 
(e)
Frontier shall execute and deliver to Bombardier a Certificate of Receipt of
Aircraft.

 




8.9
With respect to any discrepancies discovered by Frontier during its pre-Delivery
inspections conducted under this Article 8, Frontier shall not refuse to accept
Delivery of any Aircraft where:

 


 

 
a.
any such discrepancy does not [***]; and

 

 
b.
any such discrepancy does not [***]; and

 

 
c.
any such discrepancy [***]; and

 

 
d.
Bombardier has [***].

 


Subject to the provisions of this Article 8 and Articles 12 and 13 and each of
Bombardier’s and Frontier’s respective compliance with the terms and conditions
hereof and thereof, each of Frontier and Bombardier agree that [***] shall be
equivalent to an offer to tender to Frontier of an Aircraft conforming to the
requirements under this Agreement for Delivery, and failure, refusal or delay by
Frontier to act on such Notice in accordance with this Agreement shall
constitute a default under this Agreement entitling Bombardier to pursue its
remedies hereunder.


In addition to any other rights available to Bombardier, Frontier shall
promptly, upon demand, reimburse Bombardier for all costs and expenses incurred
by Bombardier as a result of a failure, refusal or delay by Frontier to accept,
take delivery of and/or remove an Aircraft properly tendered for Delivery by
Bombardier from Bombardier’s premises, including but not Iimited to amounts for
storage, insurance, Taxes and the preservation and protection of the Aircraft.
In addition, Bombardier may in its reasonable discretion,

PA -581
Frontier Airlines Holdings,
Inc                                                                    13


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

 
without releasing Frontier from any of its liabilities to Bombardier and without
any liability whatsoever of Bombardier to Frontier, deliver the Aircraft
affected by such failure, refusal or delay to another customer to minimize the
impact upon Bombardier of such failure, refusal or delay by Frontier hereunder,
whether or not Bombardier elects to terminate this Agreement with respect to
that Aircraft pursuant to Article 14.2 hereunder.


 
 

 
PA -581
Frontier Airlines Holdings,
Inc                                                                    14


--------------------------------------------------------------------------------


[bombardierlogo.jpg]

 

 
ARTICLE 9.     TITLE AND RISK
 
9.1
Title to the Aircraft and risk of loss of or damage to the Aircraft passes to
Frontier when Bombardier delivers and Frontier accepts the Bill of Sale on the
Delivery Date.

 
9.2
Unless otherwise agreed in writing, if, after the Delivery Date, the Aircraft
remains in or is returned to the care, custody or control of Bombardier,
Frontier shall retain risk of loss of, or damage to the Aircraft and for itself
and on behalf of its insurer(s) hereby waives, renounces and releases Bombardier
and any of Bombardier’s affiliates from any claim, whether direct, indirect or
by way of subrogation, for damages to or loss of the Aircraft arising out of, or
related to, or by reason of such care, custody or control [***].

 
 
 

 
PA -581
Frontier Airlines Holdings,
Inc                                                                    15


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 10.     CHANGES
 
10.1
Buyer Requested Changes

 
Frontier shall request changes to the Specification including any Buyer Selected
Optional Features by way of a Change Order. Should Frontier request a change,
Bombardier shall advise Frontier whether Bombardier is prepared to agree to make
such change and, if so, of the price and availability of the change and, to the
extent reasonably practical, of the expected effect, if any, of such change
request on:


(a)    the Scheduled Delivery Month;


(b)    the price and payment terms applicable to the Change Order; and


(c)    the performance characteristics of the Aircraft.


Such Change Order shall become effective and binding on the parties hereto when
signed by a duly authorized representative of each party. Any changes made in
accordance with the provisions of this Article 10.1 shall be a “Buyer Requested
Change” and the cost thereof shall be borne by Frontier. Any delay in Delivery
resulting from changes to the Delivery Date agreed by Frontier in such Change
Order shall not be deemed a Non-Excusable Delay under this Agreement and such
date shall thereafter be the project Readiness Date for such Aircraft for all
purposes, including Article 12 and Article 13.


10.2
Permitted Changes

 
Bombardier may, prior to the Delivery Date and without a Change Order or
Frontier’s consent:



 
(a)
substitute the kind, type or source of any material, part, accessory or
equipment with any other material, part, accessory or equipment of like,
equivalent or better kind or type; or




 
(b)
make such change or modification to the Specification as it deems appropriate
to:



1)    improve the Aircraft, its maintainability or appearance, or
2)    prevent delays in manufacture or delivery,


provided that such substitution, change or modification shall not (i) increase
the Aircraft Purchase Price and/or (ii) adversely affect (a) the Scheduled
Delivery Month, (b) interchangeability, or replaceability of spare parts or (c)
the performance related guarantees described in any Letter Agreement. If a
substitution, change or modification affects the Aircraft Purchase Price or
affects the Scheduled Delivery Month, interchangeability or replaceability of
spare parts or the performance related guarantees described Letter Agreements
Nos. 10 - 13, Frontier’s consent shall be required in order to incorporate such
substitution, change or modification. Any change made in accordance with the
provisions of this Article 10.2 shall be deemed to be a “Permitted Change” and
the cost thereof shall be borne by Bombardier.

PA -581
Frontier Airlines Holdings,
Inc                                                                    16


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



10.3     Regulatory Changes
 
If any change to, or modification or testing of, the Aircraft is required by any
law or governmental regulation or requirement or interpretation thereof by any
governmental agency having jurisdiction in order to meet the requirements of
Article 7.2 (a “Regulatory Change”), such Regulatory Change shall be made to the
Aircraft prior to the Delivery Date to the extent practicable, or at such other
time after the Delivery Date as the parties may agree upon.


The Regulatory Change shall be made without additional charge to Frontier unless
such Regulatory Change is:



 
(a)
necessary to comply with any requirement of the United States of America which
varies from or is in addition to its regulations, requirements or
interpretations in effect on the date hereof for the issuance of a Certificate
of Airworthiness in the United States of America and which is not also required
by TC, in which case Frontier shall pay Bombardier’s reasonable charges for such
Regulatory Change, or




 
(b)
required by any governmental law or regulations or interpretation thereof
promulgated by the FAA which is effective subsequent to the date of this
Agreement but before the Delivery Date and which is applicable to [***], in
which case Frontier shall pay Bombardier’s reasonable charges for such
Regulatory Change incorporated in any such Aircraft.



If Delivery of an Aircraft is delayed as a direct result of Bombardier’s
incorporation of modifications to the Aircraft to comply with any Regulatory
Change, such delay, absent other fault or neglect of Bombardier, shall be deemed
an Excusable Delay within the meaning of Article 12; provided [***].


In such circumstances, [***].


Bombardier shall issue a Change Order reflecting any Regulatory Change which
shall set forth in detail the particular changes to be made to the Aircraft and
the anticipated effect, if any, of such changes on design, performance, weight,
balance, projected Readiness Date or Scheduled Delivery Month as applicable, and
the Base Price and estimated Aircraft Purchase Price. Any Change Orders issued
pursuant to this Article shall be effective and binding upon the date of
Bombardier’s transmittal of such Change Order.


10.4
For the avoidance of doubt, Bombardier and Frontier acknowledge that Buyer
Requested Changes, Permitted Changes and Regulatory Changes are intended to be
mutually exclusive categories.

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    17


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 11.     FRONTIER’S REPRESENTATIVES AT BOMBARDIER SITE
 
11.1
From time to time, commencing [***] prior to the Scheduled Delivery Month of the
first Aircraft to be delivered and ending with Delivery of the last Aircraft
purchased hereunder, subject to Article 11.3 Bombardier shall furnish, without
charge, suitable and private office space and related equipment including desk,
file cabinet, access to a telephone, facsimile and photocopy equipment
conveniently located at Bombardier’s facility relating to the manufacture of the
aircraft for one (1) representative of Frontier. Frontier shall be responsible
for all expenses of its representative and shall notify Bombardier at least
thirty (30) calendar days prior to the first scheduled visit of such
representative and three (3) days for each subsequent visit.

 
11.2
Bombardier’s and Bombardier’s affiliates’, facilities relating to the
manufacture of the Aircraft shall be accessible to Frontier’s representative
during normal working hours. Frontier’s representative shall have the right to
observe the work at Bombardier’s or Bombardier’s affiliates’ facilities where
the work is being carried out provided there shall be no unreasonable disruption
in the performance of the work.

 
11.3
Frontier’s representative shall conform to Bombardier’s rules and regulations
and any other rules and regulations applicable at the facilities being visited
[***].

 
At any time prior to delivery of the Aircraft, Frontier’s representative may
request, in writing, correction of parts or materials which they reasonably
believe are not in accordance with the Specification. Bombardier shall provide a
written response to any such request [***]. Communication between Frontier’s
representative and Bombardier shall be solely through Bombardier’s Contract
Department.


In connection with the foregoing, Frontier personnel shall be and remain
employees or agents of Frontier, and under no circumstances are such personnel
to be considered employees or agents of Bombardier. Frontier shall have the sole
responsibility for supervision and control of its personnel. Each of Frontier
and Bombardier assumes full responsibility for any and all liability on account
of bodily injury to or death of any of its own employees occurring during the
course of their employment. Each party, with respect to its own employees,
accepts full and exclusive liability in the payment of workers’ compensation or
employer’s liability insurance premiums and for the payment of all taxes,
contributions, or other payments for unemployment compensation or old age
benefits, pensions or annuities imposed by any government or agency having
jurisdiction.


Frontier hereby releases and agrees to defend, indemnify and hold harmless
Bombardier, its affiliates and their respective officers, directors, agents,
employees and contractors from and against all liabilities, damages, losses,
costs and expenses resulting from any acts by Frontier’s representatives or
resulting from injuries to or death of, Frontier’s representatives while at the
facilities of Bombardier or Bombardier’s affiliates or their respective
subcontractors or in connection with any and all acts and/or omissions of
Frontier agents, employees and independent contractors while on or at
Bombardier’s premises




ARTICLE 12.     EXCUSABLE DELAY
 

PA -581
Frontier Airlines Holdings,
Inc                                                                    18


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 
12.1
If Bombardier is prevented or delayed, directly or indirectly, from performing
any of its obligations under this Agreement by an Excusable Delay, Bombardier
shall not be liable for, and shall not be in default under this Agreement on
account of, such delay or non-performance and the time fixed or required for the
performance of any obligation in this Agreement shall be extended for a period
equal to the period during which any such event or the effects thereof shall
persist. Excusable Delay means:

 

 
(a)
Domestic war or material armed hostilities impacting the assembly process of the
Aircraft or Bombardier’s vendors;

 
(b)
Government acts;

 
(c)
Fires, floods, earthquakes or other similar “Acts of God” directly and
materially impacting the assembly process of the Aircraft or Bombardier’s
Vendors;

 
(d)
Pandemic or quarantine restrictions [***];

 
(e)
Delay caused by delays of Frontier in the provision and delivery of buyer
furnished equipment in accordance with a mutually agreed schedule;

 
(f)
Strikes, lock-out, walk-out, and/or other labour actions causing cessation,
slow-down or interruption of work [***];

 
(g)
Lack or shortage or delay in delivery of supplies, materials, accessories,
equipment, tools or parts not caused or occasioned by Bombardier’s fault or
neglect, [***]. For the avoidance of doubt, any Excusable Delay suffered by a
supplier may give rise to an Excusable Delay in accordance with these
provisions; and

  (h) Delay in obtaining any FAA airworthiness, approval or certificate, or any
equivalent approval or certification, by reason of any law or governmental
order, directive or regulation or any change thereto, or interpretation thereof,
by the FAA, [***] provided the delay is reasonable in consideration of, [***].

 
 
Upon recognition by Bombardier of the occurrence or anticipated occurrence of an
Excusable Delay, Bombardier will provide Notice to Frontier of the same and
Bombardier shall within [***] to provide to Frontier a recovery plan and its
proposed cure for such Excusable Delay.
 
Bombardier agrees that in the event of an Excusable Delay, [***].
 
12.2
(a)
If Bombardier concludes, based on its appraisal of the facts and normal
scheduling procedures, that due to Excusable Delay delivery of an Aircraft will
be delayed for more than [***] after the original Scheduled Delivery Month or
any revised date agreed to in writing by the parties, Bombardier shall promptly
notify Frontier in writing and either party may within [***] terminate this
Agreement with respect to such Aircraft by giving Notice to the other party.

 

 
(b)
If, due to Excusable Delay, delivery of any Aircraft is delayed for more than
[***] after the last day of the original Scheduled Delivery Month or any revised
date agreed to by the parties, either party may [***] terminate this Agreement
with respect to such Aircraft by giving Notice to the other party.

 
12.3
If prior to Delivery of an Aircraft, that Aircraft is lost, destroyed or damaged
beyond repair, Bombardier shall promptly notify Frontier in writing. Such Notice
shall specify the earliest date reasonably possible, consistent with
Bombardier’s other contractual commitments and production schedule, by which
Bombardier estimates it would be able

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    19


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

 
to deliver a replacement for the lost, destroyed or damaged Aircraft. If the
Notice specifies a date [***] after the original Scheduled Delivery Month or any
revised date agreed to in writing by the parties, either party may [***]
terminate this Agreement with respect to the/that Aircraft by giving written
notice to the other party. Unless Frontier exercises any right it may have to
terminate this Agreement with respect to the/that Aircraft, the parties shall
execute an amendment to this Agreement which shall set forth the revised
Scheduled Delivery Month and, if practicable, the Readiness Date for such
replacement aircraft; provided, however, that nothing herein shall obligate
Bombardier to manufacture and deliver or Frontier to purchase such replacement
aircraft if it would require the reactivation or acceleration of its production
line for the model of aircraft purchased hereunder. The terms and conditions of
this Agreement otherwise applicable to the replaced Aircraft shall apply to the
replacement aircraft. The Base Price for the replacement aircraft shall be as
set forth in Article 4.2 as if such replacement aircraft were an “Aircraft”
under this Agreement. The Base Price for such replacement aircraft shall be
subject to adjustment as set forth in Article 4.3 [***].
 
12.4
Termination under Articles 12.2 or 12.3 shall discharge all obligations and
liabilities of Frontier and Bombardier hereunder with respect to such delayed
Aircraft (and all related undelivered items and services), Bombardier shall
promptly repay to Frontier, and Bombardier’s sole liability and responsibility
shall be limited to the repayment to Frontier, of all advance payments and
Deposits for such Aircraft with interest at the Penalty Interest Rate bearing
from the date such payment was made by Frontier.

 
12.5
The termination rights set forth in Articles 12.2 and 12.3 are exclusive of and
in substitution for any and all other rights and remedies provided by law,
contract or otherwise.

 
 

PA -581
Frontier Airlines Holdings,
Inc                                                                    20


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 
ARTICLE 13.     NON-EXCUSABLE DELAY/FAILURE TO TAKE DELIVERY
 
13.1
If delivery of the Aircraft is delayed by causes not addressed under Article 12
(a “Non-Excusable Delay”) [***], Bombardier shall pay Frontier, as liquidated
damages and not as a penalty, damages in accordance with this Article 13. The
amount of liquidated damages payable to Frontier shall be [***], subject to a
maximum of [***] for any such delayed Aircraft. Frontier and Bombardier each
acknowledge that the foregoing amounts of liquidated damages are reasonable in
light of the circumstances of this Agreement.

 
Upon recognition by Bombardier of the occurrence or anticipated occurrence of a
Non-Excusable Delay, Bombardier will provide Notice thereof to Frontier together
with the cause of such Non-Excusable Delay and a plan for recovery with, if
applicable, an anticipated revised Readiness Date.
 
13.2
The Base Price for any Aircraft subject to a Non-Excusable Delay shall not be
adjusted for escalation as provided in Section 4.3 during the Non-Excusable
Delay. [***].

 
13.3
Frontier will not have the right to refuse to take delivery of any Aircraft
because of a Non-Excusable Delay unless the Non-Excusable Delay for such
Aircraft [***] the Readiness Date initially notified to Frontier pursuant to
Article 8.2. If Bombardier has not offered an Aircraft for inspection and
acceptance before the end of [***], Frontier may terminate the Agreement only as
to such Aircraft by giving Notice to Bombardier [***]. If, no such Notice has
been given, Frontier will not have the right to refuse to take delivery of any
Aircraft because of Non-Excusable Delay unless the Non-Excusable Delay for such
Aircraft thereafter [***] following the Readiness Date initially notified to
Frontier pursuant to Article 8.2. Thereafter, if on or prior to the date that
Bombardier offers such Aircraft for inspection and acceptance and Frontier
either (a) elects to terminate this Agreement by delivery of Notice of its
election to Bombardier with respect to such Aircraft or (b) Frontier otherwise
refuses to take delivery of such Aircraft because of a Non-Excusable Delay, this
Agreement shall automatically terminate as to such Aircraft and Bombardier
shall, [***] pay to Frontier, as liquidated damages and not as a penalty, the
amount of liquidated damages calculated under Article 13.1 [***]. In addition,
Bombardier shall promptly repay to Frontier all advance payments and Deposit
paid for such Aircraft plus interest at the Penalty Interest Rate thereon from
the date of receipt to the date of repayment.

 
13.4
The liquidated damages payable in accordance with Article 13.1 are exclusive of
and in substitution for any and all other remedies provided by law with respect
to the late delivery or non delivery of an Aircraft, and Frontier disclaims,
waives, releases and renounces all other remedies including remedies for (a) any
costs incurred by Frontier in securing temporary or permanent replacement
aircraft, (b) any financing, tax, personnel, facility or other costs or damages
incurred by Frontier relating to such late delivery of the Aircraft, including
but not limited to expenses for pilot and ground crew training, maintenance
facilities, scheduling and pilot time, or (c) any indirect, incidental or
consequential damages, including without limitation loss of use, loss of revenue
or loss of profit in connection with the same. Nothing herein shall be construed
as a waiver by Frontier of or be deemed to negate or impair Frontier’s right to
terminate this Agreement in accordance with the provisions of Articles 12.2,
13.3 and 14 with respect to such Aircraft in connection with such late delivery
or non delivery.

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    21


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 14.     TERMINATION
 
14.1
Frontier may terminate this Agreement with respect to its obligation to purchase
all or any of the undelivered Aircraft in the event:

 

 
(a)
Bombardier ceases doing business as a manufacturer of commercial aircraft or
suspends substantially all of its operations, suspends, cancels or terminates
the Q400 production program or enters receivership; or

 

 
(b)
Bombardier ceases to provide any aftermarket support for the Aircraft purchased;
or

 

 
(c)
Bombardier is in default or breach of any other material term or condition of
this Agreement and Bombardier does not cure such default or breach within [***]
(or, with respect to a default or breach that cannot reasonably be cured within
such [***] period, Bombardier shall not have commenced good faith efforts to
cure the same, provided that the same must thereafter be cured within an
additional [***] after receipt of notice from Frontier specifying such default
or breach.

 
14.2
This Agreement may be terminated, in whole or in part, with respect to any or
all of the Aircraft before the applicable Delivery Date by either party (the
“terminating party”) by Notice to the other party (the “other party”) if:

 

 
(a)
the other party makes an assignment for the benefit of creditors or admits in
writing its inability to pay its debts or generally does not pay its debts as
they become due; or

 

 
(b)
a receiver or trustee is appointed for the other party or for substantially all
of the other party’s assets and, if appointed without the other party’s consent,
such appointment is not discharged or stayed within [***] thereafter; or

 

 
(c)
proceedings or action under any law relating to bankruptcy, insolvency or the
reorganization or relief of debtors are instituted by or against the other
party, and, if contested by the other party, are not dismissed or stayed [***]
thereafter; or

 

 
(d)
any writ of attachment or execution or any similar process is issued or levied
against the other party or any significant part of its property and is not
released, stayed, bonded or vacated [***] after its issue or levy.

 
14.3
This Agreement may be terminated by Bombardier in whole or in part, before the
Delivery Date with respect to any or all undelivered Aircraft

 

 
(a)
if Frontier ceases doing business as an ongoing concern, suspends substantially
all of its operations or enters receivership; or

 

 
(b)
if Frontier is in default or breach of any other material term (including
failure to take delivery of the Aircraft in accordance with Article 8) or
condition of this Agreement and Frontier does not cure such default or breach
within [***] (or, with respect to a default or breach that cannot reasonably be
cured within such [***] period, Frontier shall not have commenced good faith
efforts to cure the

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    22


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

 
same, provided that the same must thereafter be cured within an additional [***]
after receipt of notice from Bombardier specifying such default or breach.
 
14.4
This Agreement may be terminated by Frontier in whole or in part with respect to
all or any of the Aircraft, as applicable, only pursuant to Articles 12, 13,
14.1 and 14.2. Frontier’s exclusive rights, remedies and recourse against
Bombardier upon termination under Article 12 or Article 13 are as set forth in
Article 12 or Article 13 respectively. If Frontier terminates this Agreement
pursuant to Article 14.1 or 14.2, Frontier shall be deemed to have terminated
this Agreement in accordance with the provisions of Article 13.

 
14.5
In case of termination of this Agreement by Bombardier in whole or in part
pursuant to this Article 14:

 

 
(a)
all rights which Frontier has under this Agreement or any interest or claim
Frontier may have in or to any terminated Aircraft shall be null and void with
immediate effect except as to any Aircraft not the subject of such termination;
and

 

 
(b)
Bombardier may sell, lease or otherwise dispose of the terminated Aircraft to
another party free of any claim by Frontier; and

 

 
(c)
Bombardier shall be entitled to recover from Frontier all costs, expenses,
losses and damages incurred by Bombardier as a result of Frontier’s default as
permitted by applicable law.

 

 
(d)
Frontier’s obligations under Articles 4, 11.3, 17 and 21 shall survive any
termination.

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    23


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 15.     NOTICES
 
15.1
Any Notice given under this Agreement shall be in writing and may be delivered
by hand against written receipt, registered mail, facsimile providing reasonable
proof of transmission or recognized international courier by the party giving
the Notice and shall be addressed as follows:

 

 
(a)
to Bombardier:

 
Bombardier Inc.
Bombardier Aerospace Regional Aircraft
123 Garratt Boulevard
Downsview, Ontario
Canada
M3K 1Y5
Attention:          Director of Contracts, the Americas
Facsimile:         [***]


(b)        to Frontier:


Frontier Airlines Holdings Inc.
7001 Tower Road
Denver, Colorado,
80249-7312
USA
Attention: Paul H. Tate, Senior Vice President and Chief Financial Officer
Facsimile: [***]


15.2
Notice given in accordance with Article 15.1 shall be deemed sufficiently given
to by the addressees when received:

 
 
 

PA -581
Frontier Airlines Holdings,
Inc                                                                    24


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 
ARTICLE 16.     INDEMNITY AGAINST INTELLECTUAL PROPERTY INFRINGEMENT
 
16.1
In the case of any actual or alleged infringement of any registered Canadian or
United States Intellectual Property or, subject to the conditions and exceptions
set forth below, any registered Intellectual Property issued under the laws of
any other country in which Frontier from time to time may lawfully operate the
Aircraft (“Other Intellectual Property”), by the Aircraft, or by any system,
accessory, equipment or part installed in such Aircraft at the time title to
such Aircraft passes to Frontier, Bombardier shall defend, indemnify, protect
and hold harmless Frontier from and against all claims, suits, actions,
liabilities, damages and costs resulting from the infringement, including any
third party claims for indirect, incidental, consequential, or punitive damages
(which include loss of revenue or loss of profit) and Bombardier shall, at its
option and expense:

 

 
(a)
procure for Frontier the right under such patent to use such system, accessory,
equipment or part; or

 

 
(b)
replace such system, accessory, equipment or part with one of the similar nature
and quality that is non-infringing and otherwise in compliance with the
requirements of this Agreement; or

 

 
(c)
modify such system, accessory, equipment or part to make same non-infringing in
a manner such as to keep it otherwise in compliance with the requirements of
this Agreement.

 
Bombardier’s obligation hereunder shall extend to Other Intellectual Property
only if from the time of design of the Aircraft, system, accessory, equipment or
part until the alleged infringement claims are resolved:



 
(a)
such other country and the country in which the Aircraft is permanently
registered have ratified and adhered to and are at the time of the actual or
alleged infringement contracting parties to the Chicago Convention on
International Civil Aviation of December 7, 1944 and are fully entitled to all
benefits of Article 27 thereof; and

 

 
(b)
such other country and the country of registration shall each have been a party
to the International Convention for the Protection of Industrial Property (Paris
Convention) or have enacted patent laws which recognize and give adequate
protection to inventions made by the nationals of other countries which have
ratified, adhered to and are contracting parties to both of the forgoing
conventions.

 
16.2
The foregoing indemnity does not apply to equipment provided by Frontier to
Bombardier, or to avionics, engines or any system, accessory, equipment or part
that was not manufactured to Bombardier’s detailed design or to any system,
accessory, equipment or part manufactured by a third party to Bombardier’s
detailed design without Bombardier’s authorization.

 
16.3
Frontier’s remedy and Bombardier’s obligation and liability under this Article
are conditional upon (i) Frontier giving Bombardier written notice within [***]
after Frontier receives notice of a suit or action against Frontier alleging
infringement or within [***] after Frontier receives any other written claim of
infringement (ii) Frontier uses

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    25


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

 
reasonable efforts in full cooperation with Bombardier and at Bombardier’s sole
cost to reduce or mitigate any such expenses, damages, costs or royalties
involved, and (iii) Frontier furnishes promptly to Bombardier all data, papers
and records in its possession or control necessary or useful to resist and
defend against such claim or suit. Bombardier may at its option conduct
negotiations with any party claiming infringement and may intervene in any suit
or action. Whether or not Bombardier intervenes, Bombardier shall be entitled at
any stage of the proceedings to assume or control the defense of any claim.
Frontier’s remedy and Bombardier’s obligation and liability are further
conditional upon Bombardier’s prior approval of Frontier’s payment or assumption
of any liabilities, expenses, damages, royalties or costs for which Bombardier
may be held liable or responsible. Frontier must approve any settlement that
enjoins Frontier or creates an obligation or liability for Frontier.
 
16.4
The indemnity, obligations and liabilities of Bombardier and remedies of
Frontier set out in this article are exclusive and accepted by Frontier to be in
lieu of and in substitution for, and Frontier hereby waives, releases and
renounces, all other indemnities, obligations and liabilities of Bombardier and
of its affiliates and all other rights, remedies and claims, including claims
for damages, direct, indirect, incidental, consequential, or punitive of
Frontier against Bombardier and its affiliates express or implied, arising by
law or otherwise, with respect to any actual or alleged Intellectual Property
infringement of any kind by the aircraft or any installed system, accessory,
equipment or part.

 
 
 

PA -581
Frontier Airlines Holdings,
Inc                                                                    26


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 17.     LIMITATION OF LIABILITY; DISCLAIMER AND RELEASE; INDEMNIFICATION
 
17.1
IN NO EVENT WILL EITHER PARTY OR ANY OF EITHER PARTY’S AFFILIATES HAVE ANY
OBLIGATION OR LIABILITY (AT LAW OR IN EQUITY), WHETHER ARISING IN CONTRACT,
WARRANTY (INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE), IN TORT (INCLUDING THE ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE OR STRICT
PRODUCTS LIABILITY, OR OTHERWISE) FOR LOSS OF USE, REVENUE OR PROFIT OR FOR ANY
OTHER INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND OR
NATURE WHATSOEVER.

 
17.2
THE WARRANTIES, OBLIGATIONS AND LIABILITIES OF BOMBARDIER AND THE REMEDIES OF
FRONTIER EXPRESSLY PROVIDED IN THIS AGREEMENT, [***] THE BILL OF SALE, ANNEX A
AND ANNEX B EXCLUSIVELY SET FORTH BOMBARDIER’S OBLIGATIONS WITH RESPECT TO ANY
NON-CONFORMANCE OF THE AIRCRAFT WITH THE SPECIFICATION OR ANY DEFECT IN THE
AIRCRAFT, AND ARE ACCEPTED BY FRONTIER TO BE ITS EXCLUSIVE REMEDY AND BOMBARDIER
EXPRESSLY DISCLAIMS AND FRONTIER HEREBY WAIVES, RELEASES AND RENOUNCES ALL OTHER
REMEDIES, WARRANTIES, GUARANTEES, OBLIGATIONS, REPRESENTATIONS OR LIABILITIES,
EXPRESS OR IMPLIED, OF BOMBARDIER AND ITS AFFILIATES WITH RESPECT TO EACH
AIRCRAFT OR PART THEREOF, PRODUCT, DOCUMENT OR SERVICE DELIVERED OR PROVIDED
UNDER THIS AGREEMENT, ARISING IN FACT, IN LAW, IN CONTRACT, IN TORT, OR
OTHERWISE, INCLUDING:

 

 
A.
ANY IMPLIED WARRANTY OR CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE;

 

 
B.
ANY IMPLIED WARRANTY OR CONDITION ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE;

 

 
C.
ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER OR NOT
ARISING FROM THE ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE OR STRICT PRODUCTS
LIABILITY OF BOMBARDIER OR ITS AFFILIATES; AND

 

 
D.
ANY OBLIGATION, LIABILITY OR RESPONSIBILITY FOR LOSS OF OR DAMAGE TO ANY
AIRCRAFT SUBJECT TO THIS AGREEMENT.

 
17.3
FRONTIER (FOR ITSELF AND ON BEHALF OF ITS SUCCESSORS AND ASSIGNS) AGREES TO
DEFEND, INDEMNIFY AND HOLD HARMLESS BOMBARDIER, ITS AFFILIATES AND THEIR
RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES AND CONTRACTORS, AND EACH OF
THEM, FOR ALL CLAIMS FOR LOSS OF OR DAMAGE TO PROPERTY, INCLUDING THE AIRCRAFT,
OR FOR INJURIES TO OR DEATH OF ANY AND ALL PERSONS RESULTING, DIRECTLY OR
INDIRECTLY, FROM THE USE OR OPERATION OF THE AIRCRAFT AFTER ACCEPTANCE AND
DELIVERY OF THE AIRCRAFT TO FRONTIER, HOWEVER ARISING (WHETHER IN CONTRACT,
TORT, STRICT LIABILITY OR OTHERWISE) AND WHETHER OR NOT ATTRIBUTABLE TO ANY ACT
OR OMISSION OF

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    27


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

 
BOMBARDIER OR ITS AFFILIATES OR THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES AND CONTRACTORS. THE ABOVE AGREEMENT TO DEFEND INDEMNIFY AND HOLD
HARMLESS DOES NOT APPLY TO LIABILITY TO THIRD PARTIES FOR DEATH OR INJURY
ARISING OUT OF AN ACCIDENT TO THE EXTENT CAUSED BY [***] A DEFECT IN THE DESIGN
OR MANUFACTURE OF THE AIRCRAFT OR PART THEREOF.
 
 
 

PA -581
Frontier Airlines Holdings,
Inc                                                                    28


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 18.     ASSIGNMENT
 
18.1
Frontier may, assign, sell, transfer or dispose of (in whole or in part) any of
its rights and obligations under this Agreement, including its right to purchase
any Aircraft to:

 
(a)
an entity resulting from a merger, reorganization or acquisition of Frontier, or
an entity acquiring all or substantially all of Frontier’s assets. Additionally,
should Frontier contract with a third party to operate the Aircraft, Frontier
may assign all of its rights and obligations under this Agreement to such third
party operator, provided said third party agrees in writing to be bound by all
the terms and conditions of the Agreement and Frontier remains jointly and
severally liable with the third party for the performance of its obligations
under the Agreement; and

 
(b)
[***]; and

 
(c)
to a third party in order (and such right to assign will include business terms,
entitlements, warranties, guarantees and credit memoranda in their entirety) to
facilitate a method of leasing, financing or refinancing the purchase of the
Aircraft, including without limitation, pre-delivery assignment related to
Frontier’s desire to arrange elements of the financing for payments pursuant to
Article 5.0 herein; and

 
following any such assignment, such assignee shall have all the rights,
privileges and obligations of Frontier as if such assignee had been the
originally named purchaser of the Aircraft under this Agreement.
 
18.2
Either party may assign, sell, transfer or dispose of (in whole or in part) any
of its rights and obligations hereunder to a wholly owned Subsidiary provided
that there is no increase to the liability and/or responsibility of the
non-assigning party and that the assigning party remains jointly and severally
liable with any assignee for the performance of its obligations under this
Agreement.

 
18.3
Bombardier may assign any of its rights to receive money hereunder without the
prior consent of Frontier.



PA -581
Frontier Airlines Holdings,
Inc                                                                    29


--------------------------------------------------------------------------------


[bombardierlogo.jpg]

 
 
ARTICLE 19.     SUCCESSORS
 
19.1
This Agreement shall inure to the benefit of and be binding upon each of
Bombardier and Frontier and their respective successors and permitted assigns.

 
 
 

PA -581
Frontier Airlines Holdings,
Inc                                                                    30


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 20.     APPLICABLE LAWS
 
20.1
THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF LAW
PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 
 
 

 
PA -581
Frontier Airlines Holdings,
Inc                                                                    31


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 21.     CONFIDENTIAL NATURE OF AGREEMENT
 
21.1
This Agreement and its terms are confidential between the parties and shall not,
without the prior written consent of the other party, be disclosed by either
party (or its directors, officers, employees or agents) in whole or in part to
any other person or body except as may be necessary for either party to carry
out its obligations under this Agreement or as necessary to comply with or
related to any disclosures in public documents, including Securities and
Exchange Commission filings or other filings required by other state or federal
regulatory agencies.

 
In the event Frontier now or hereafter has a class of securities registered
under Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or is subject to the reporting requirements of Section
15(d) thereof, or Frontier proposes to effect an offering of securities
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and in any such case, Frontier reasonably determines, based upon the advice of
counsel that this Agreement is required to be filed as an exhibit to a
registration statement under the Securities Act or a periodic report under the
Exchange Act, Frontier shall notify Bombardier, by written notice, at least
[***] (or such shorter time period as may be imposed on Frontier in order for it
to comply with the Securities Act or Exchange Act) prior to the date of such
anticipated filing of such determination and the reasons therefor, and shall use
its best efforts to work with Bombardier to prepare and file with the Securities
and Exchange Commission (the “Commission”) a request for confidential treatment
under the Exchange Act or under the Securities Act, as the case may be, with
respect to information in this Agreement and such other information as
Bombardier may reasonably request. Subject to compliance with the foregoing, and
notwithstanding the other provisions of this Article, portions of this Agreement
may be filed as exhibits to such registration statement or periodic report to
the extent required by the Commission and such filing shall not constitute a
breach hereof by Frontier.
 
21.2
Except as may be reasonably required for the normal operation, maintenance,
overhaul and repair of the Aircraft, Frontier shall hold confidential all
technical data and information supplied by or on behalf of Bombardier. Frontier
shall not reproduce any technical data or information or divulge the same to any
third party without the prior written consent of Bombardier.

 
21.3
Neither party may announce the signing of this Agreement by means of a notice to
the press without the prior consent of the other party, such consent not to be
unreasonably withheld, provided that the content and date of any such notice has
been agreed to by the other party.

 
21.4
This Article 21 shall survive any termination of this Agreement.

 



PA -581
Frontier Airlines Holdings,
Inc                                                                    32


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 22.     AGREEMENT
 
22.1
This Agreement constitutes the entire agreement between Bombardier and Frontier
and supersedes and cancels all prior agreements, negotiations, drafts,
representations and communications, whether oral or written, between Bombardier
and Frontier or their respective agents, with respect to or in connection with
the subject matter of this Agreement.

 
22.2
No agreement or understanding varying or supplementing the terms and conditions
hereof shall be binding on either Bombardier or Frontier unless an amendment to
this Agreement is issued and duly signed by their respective authorized
representatives pursuant to the provisions of this Article.

 
22.3
If any of the provisions of this Agreement are for any reason declared by
judgment of a court of competent jurisdiction to be unenforceable or
ineffective, those provisions shall be deemed severable from the other
provisions of this Agreement and the remainder of this Agreement shall remain in
full force and effect.

 
22.4
Whether or not the transactions contemplated hereby are consummated, each party
hereto agrees to pay its own costs and expenses incurred in connection with the
preparation, execution and delivery of this Agreement and any other documents
delivered in connection herewith, including without limitation the fees,
expenses and disbursements of counsel, except as otherwise expressly set forth
herein.

 
22.5
Each party agrees to indemnify and hold the other harmless from and against any
and all claims, suits, damages, costs and expenses (including, but not limited
to reasonable attorney’s fees and disbursements) asserted by any agent, broker
or other third party for any commission or compensation of any nature whatsoever
based upon the purchase and/or sale of the Aircraft, if such claim, damage, cost
or expense arises out of any action or alleged action by the indemnifying party,
its employees or agents. It is understood and agreed between the parties that
this Agreement has been concluded by direct negotiation without any
intermediaries or agents. Each party hereby represents and warrants to the other
that it has not been paid, agreed to pay or caused to be paid directly or
indirectly in any form, any commission, percentage, contingent fee, brokerage or
other similar payments of any kind, in connection with this Agreement.

 
22.6
This Agreement shall be binding on and shall inure to the benefit of Bombardier,
Frontier and their respective permitted successors and assigns.

 
22.7
This Agreement may be executed simultaneously in two or more counterparts and by
different parties hereto on separate counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

 
22.8
THE BENEFIT OF THE WAIVER, RELEASE, RENUNCIATION AND EXCLUSION OF LIABILITY IN
EACH OF ARTICLES 8.9, 11.3, 12, 13, 16.4 AND 17, ANNEX A ARTICLE 2.9.4.5 AND
ANNEX B ARTICLE 5.1 EXTENDS ALSO TO THE OTHER DIVISIONS, OTHER SUBSIDIARIES, AND
OTHER AFFILIATES OF BOMBARDIER INC. (COLLECTIVELY THE “BOMBARDIER GROUP”) AND TO
THE OFFICERS, DIRECTORS, EMPLOYEES AND REPRESENTATIVES OF THE BOMBARDIER

 

PA -581
Frontier Airlines Holdings,
Inc                                                                    33


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

 
GROUP, ON WHOSE BEHALF AND FOR WHOSE BENEFIT BOMBARDIER IS, FOR PURPOSES OF THIS
ARTICLE 22.5, ACTING AS AGENT AND TRUSTEE.
 
22.9
Bombardier and Frontier confirm to each other they have each obtained the
required authorizations and fulfilled any applicable conditions to enable each
of them to enter into this Agreement.

 
22.10
Frontier and Bombardier agree that this Agreement has been the subject of
discussion and negotiation and is fully understood by the parties hereto and
that the price of the Aircraft and the other mutual agreements of the parties
set forth herein were arrived at in consideration of the provisions contained
herein including in Articles 11.3, 13.2, 13.3, 14.3, 16.4 and 17.

 
22.11   [***].
 
 
 

 
PA -581
Frontier Airlines Holdings,
Inc                                                                    34


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



IN WITNESS WHEREOF this Agreement was signed on the date written hereof:


Yours very truly,
Acknowledged and Accepted
       
BOMBARDIER INC
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
 
Regional Aircraft
                 
(SIGNED ON FILE)
(SIGNED ON FILE)
                                                                  
                                                              
Name: Ross Gray
Name: Paul H.Tate
Title: Director, Contracts
Title: Senior Vice President Finance &
 
         Chief Financial Officer
                       
(SIGNED ON FILE)
(SIGNED ON FILE)
                                                              
                                                              
Name: Marianella de la Barrera
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
Title: President & Chief Executive Officer




PA -581
Frontier Airlines Holdings,
Inc                                                                    35


--------------------------------------------------------------------------------


[bombardierlogo.jpg]




APPENDIX I






APPENDIX I ECONOMIC ADJUSTMENT FORMULA
 
1.   Pursuant to the provision of Article 4 of the Agreement, economic
adjustment will be calculated using the following Economic Adjustment Formula:
 
PA = [***]
Where:




[***]
 
2.          In the Economic Adjustment Formula:  
 
N
=
 
Aircraft Delivery Year

 
PA
=
 
Aircraft Price Adjustment;



P0
=
 
Base Price of the Aircraft;

 
P1
=
 
Base Aircraft Purchase Price adjusted to the time of delivery of the Aircraft to
Frontier using the formula set forth above;



L1   =        the delivery year index for Canadian labour obtained by
calculating the arithmetic average of the labour indices published by Statistics
Canada in the North American Industrial Classification System (N.A.I.C.S.) Code
3364 for Average Hourly Earnings (including overtime) for Aerospace Products and
Parts manufacturing (Canada), for the fifth, sixth, and seventh months prior to
the month of delivery of the Aircraft;


L0        =        TBD, being the index for labour obtained by calculating the
arithmetic average of the labour indices published by Statistics Canada in the
North American Industrial Classification System (N.A.I.C.S.) Code 3364 for
Average Hourly Earnings (including overtime) for Aerospace Products and Parts
manufacturing (Canada), for the fifth, sixth, and seventh months prior to the
month of the Base Price of the Aircraft;


E1        =    the delivery year index for United States (“U.S.”) labour
obtained by calculating the arithmetic average of the labour indices published
by the U.S. Department of Labor, Bureau of Labor Statistics in the North
American Industrial Classification System (N.A.I.C.S.) Code 3364 for Average
Hourly Earnings of Production Workers for Manufacturing, Aerospace products and
parts (US), for the fifth, sixth, and seventh months prior to the month of
delivery of the Aircraft;


E0        =    TBD, being the U.S. labour index obtained by calculating the
arithmetic average of the U.S. labour indices published by the U.S. Department
of Labor, Bureau of Labor

PA -581
Frontier Airlines Holdings,
Inc                                                                    36


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

 
Statistics in the North American Industrial Classification System (N.A.I.C.S.)
Code 3364 for Average Hourly Earnings of Production Workers for Manufacturing,
Aerospace products and parts (US), for the fifth, sixth, and seventh months
prior to the month of the Base Price of the Aircraft;


M1       =    the delivery year index for material obtained by calculating the
arithmetic average of the material indices published by the U.S. Department of
Labor, Bureau of Labor Statistics in Producer Prices and Price Indices for Code
10 Metals and Metals Products, for the fifth, sixth, and seventh months prior to
the month of delivery of the Aircraft;


M0       =    TBD, being the material index obtained by calculating the
arithmetic average of the material indices published by the U.S. Department of
Labor, Bureau of Labor Statistics in Producer Prices and Price Indices for Code
10 Metals and Metals Products for the fifth, sixth, and seventh months prior to
the month of the Base Price of the Aircraft;


I1         =     the delivery year index for material obtained by calculating as
the arithmetic average of the material indices published by the U.S. Department
of Labor in Material (U.S.) Industrial Commodities, Producer Price Index, Table
6, for the fifth, sixth, and seventh months prior to the month of delivery of
the Aircraft;


I0         =    TBD, being the index for material obtained by calculating the
arithmetic average of the material indices published by the U.S. Department of
Labor in Material (U.S.) Industrial Commodities, Producer Price Index, Table 6
for the fifth, sixth, and seventh months prior to the month of the Base Price of
the Aircraft.


3.   In the calculation of the Aircraft Price Adjustment:


a.         all indices used in the calculations made to determine the factor to
apply to P0, and the calculations themselves, will be to four significant
digits; and


b.         the Aircraft Price Adjustment will be corrected to the nearest
dollar.


4.   In the event that at the time of Aircraft delivery Bombardier is unable to
determine the Aircraft Price Adjustment due to the unavailability of L1, E1, M1,
or I1  then Bombardier shall use the last provisionally published indices, and
in the event that provisional indices are not available, Bombardier shall
extrapolate using the most recent three (3) months of published final indices
available to calculate the Aircraft Purchase Price which shall then become the
final price.


5.   In the event that any index used in the Economic Adjustment Formula is
discontinued or restated, or if the methodology employed by the relevant
authority in determining the index is substantially revised, then the index
shall be replaced or amended in accordance with the revised index published by
the relevant authority.





PA -581
Frontier Airlines Holdings,
Inc                                                                    37


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

 


APPENDIX II


DELIVERY SCHEDULE




 

 
 Aircraft
   Scheduled Delivery Month        First Aircraft     May 2007  Second Aircraft
   July 2007  Third Aircraft    August 2007  Fourth Aircraft    September 2007
 Fifth Aircraft    October 2007  Sixth Aircraft    October 2007
 Seventh Aircraft
   November 2007  Eight Aircraft    November 2007  Ninth Aircraft    December
2007  Tenth Aircraft    December 2007




PA -581
Frontier Airlines Holdings,
Inc                                                                    38


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



APPENDIX III


TYPE SPECIFICATION


DHC-8-400:
DETAIL SPECIFICATION


Number DS8-400 Revision 1, Amendment NC


April 16, 2002


 
 

 
PA -581
Frontier Airlines Holdings,
Inc                                                                    39


--------------------------------------------------------------------------------


[bombardierlogo.jpg]

APPENDIX IV


BUYER SELECTED OPTIONAL FEATURES
 
CR
ReferenceNumber
Optional Features
Description
Base Price
in Jan. 06
 USD
     
803CH00189
AFM Supplement - Take-off With Bleed ‘On’ for 10 Degrees Flap Setting (#61)
[***]
803SO90021
Increased Tailwind Operation to 20 Knots (AFM Supplement #3)
[***]
803SO90027
High Gross Weight (64,500 lb / 29,257 kg MTOW)
[***]
803SO90030
Reduced Propeller RPM Landing (AFM Supplement #39)
[***]
803SO90036
2 X Max.Take-Off Power (AFM Supplement #46)
[***]
803SO90037
AFM Supplement - Cat 1 Coupled Flap 35 Approach (#75)
[***]
811CH00717
Exterior Paint Scheme - Aluminized Paint Applied To Belly Of Aircraft
[***]
811CH00791
Frontier - Max load limit labels
[***]
811SO90046
Paint Scheme - Basic
[***]
821SO90061
Ground Air Conditioning Cart Connection *USE 90060
[***]
822SO90387
AFCS - Heading Knobs Coupled Left & Right
[***]
823SO90086
VHF Comm - Dual 8.33 KHz (Thomson)
[***]
823SO90090
Announcement & Music System (Team DPAS4)
[***]
824CH00091
Batteries - 3 40 AMP configuration - FWD Fuse S400
[***]
825CH01330-08
Aft Draft Bulkhead - LH & RH, Including Curtain
[***]
825CH01338
Interior - Décor, Type Spec Fabrics
[***]
825CH01340
Type Spec 91 Ft3 Fwd RHS Baggage Compartment
[***]
825CH01365
Equipment/Furnishings - Buffet Galley - Type Spec - Right Hand Aft Facing Galley
(G1) - S400
[***]
825CH01461-01
PAX Seats - Deletion Of Ashtrays (Includes ‘No Smoking’ On)
[***]
825CH02364
Frontier cabin layout
[***]
825CH02365
Aft Straight bulkhead with single F/A seat and F/A Handset
[***]
825SO90115-02
Flight Attendant Seats - Leather Dress Covers
[***]
825SO90135
Wash Water System in Lavatory
[***]
825SO90137-01
Stowage Unit - ATLAS Std (Each)
[***]
825SO90149-74
Passenger Seats - Recline Feature
[***]
825SO90150-74
Passenger Seats - Leather Dress Covers
[***]
825SO90301
Baggage Divider Nets & Posts, Aft Compartment
[***]
825SO90302-74
Passenger Seats - Additional Economy Passenger Seating (B/E Aero Model 925,)
[***]
825SO90389
Galley - Wardrobe Insert (Provisions for 1 Half Trolley and 1 S.U.)
[***]
825SO90456
Reinforced Flight Deck Door (FAA)
[***]

 
 
PA -581
Frontier Airlines Holdings,
Inc                                                                    40


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
825SO90459
HUD compatible sun visors -flight deck
[***]
825SO90467
Trolley Storage - Fwd Baggage Compartment Stowage Unit (Provisions for 5 Half
Trolleys)
[***]
825SO90468-03
Trolley - ATLAS Std Half-Size
[***]
831CH00072-01
EGPWS - Altitude Callouts, Mode 6 - Set Comprising 2500 - 500 - Minimums - 100 -
50 - 40 - 30 - 20 - 10 Feet (AGL)
[***]
831SO70185
FAR 121.344 Requirement - Q400 - 88 Parameter Installation
[***]
832CH00028
Cockpit - Nose Gear Lock Indicator
[***]
833SO90188
Tail Logo Lights
[***]
834CH00559
VHF Comm - Provisions for 3rd VHF Radio (With Level “A” Certified Software)
[***]
834SO70216
Radio Altimeter - Dual Collins ALT-4000
[***]
834SO70225
Indication - Single Cue Command on EADI
[***]
834SO70230
Mode S Level 2 Transponder with Enhanced Surveillance
[***]
834SO90207
HGS - CAT III Capable installed by STC (FDI)
[***]
834SO90209
HGS - CAT IIIa Partial Provisions For RCFDI STC
[***]
834SO90926
FMS - Dual with GPS(Universal UNS-1E with SCN802.2)
[***]
834SO90930
Weather Radar - Honeywell Primus P-660
[***]
835CH00937
Emergency Equipment - Increased Capacity Crew Fixed O2 Cylinder With Onboard
Charging
[***]
835SO90245
Emergency Equipment - PBE In Cabin (Puritan Bennett, Qty 3)
[***]
839SO90316
Alternate Symbology Indication, Imperial (PFD & MFD Displays)
[***]
849SO90267
APU Louvered Inlet Cover
[***]
853CH00128
Cockpit - Center Console Extension
[***]
 
 
 
STC
STC Installation
   
Voyageur Q400 70 CuFt STC Port Side Installation
[***]
 
 
 
 
Total Buyer Selected Technical Features
[***]
     
ANAC
At No Additional Charge
 
STD
Standard
 
STC
Supplemental Type Certificate
 




PA -581
Frontier Airlines Holdings,
Inc                                                                    41


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



APPENDIX V - FRONTIER INFORMATION/DUE DATES




FRONTIER INFORMATION
DUE DATES
AIRCRAFT 1-4
DUE DATES
AIRCRAFT 5-10
Customized Paint Scheme.
Nine (9) months prior to delivery of the First Aircraft.
 
Nine (9) months prior to delivery of the Fifth Aircraft.
     
Interior Décor - Standard Materials and Combinations.
Nine (9) months prior to delivery of the First Aircraft
Nine (9) months prior to delivery of the Fifth Aircraft
Interior Décor - Standard Materials, Custom Combinations.
Nine (9) months prior to delivery of the First applicable Aircraft.
Twelve (12) months prior to delivery of the first applicable Aircraft.
Interior Décor -Custom Materials, Custom Combinations.
Nine (9) months prior to delivery of the First applicable Aircraft.
Fifteen (15) months prior to delivery of the first applicable Aircraft.
     
Placards, Markings, Labels and Translations.
Nine (9) months prior to delivery of the First Aircraft.
Nine (9) months prior to delivery of the Fifth Aircraft.
     
Emergency Equipment - Standard Selection/Locations.
Nine (9) months prior to delivery of the First Aircraft.
Nine (9) months prior to delivery of the Fifth Aircraft.
Emergency Equipment -Custom Selection/Locations.
Nine (9) months prior to delivery of the First applicable Aircraft.
Twelve (12) months prior to delivery of the first applicable Aircraft.
     
Aircraft Registration Number(s).
Six (6) months prior to delivery of each Aircraft.
Six (6) months prior to delivery of each Aircraft.
     
Mode S Transponder Octal Code(s), as applicable.
Six (6) months prior to delivery of each Aircraft.
Six (6) months prior to delivery of each Aircraft.
     
SELCAL Code(s), as applicable.
Six (6) months prior to delivery of each Aircraft.
Six (6) months prior to delivery of each Aircraft.
     
GPWS Audio Call-out (Mode 6) Codes, as applicable.
Six (6) months prior to delivery of each Aircraft.
Six (6) months prior to delivery of each Aircraft.




PA -581
Frontier Airlines Holdings,
Inc                                                                    42


--------------------------------------------------------------------------------


[bombardierlogo.jpg]

FORM “A” TO APPENDIX V


FORM “A” TO APPENDIX V FRONTIER’S CUSTOMIZED PAINT SCHEME










                                          Frontier Airlines,
Inc..           hereby approves the attached Customized Paint Scheme.




Dated this ___ day of ______________ 200X.










by: _________________________________
Name:
Title:




Copy to: Contracts






PA -581
Frontier Airlines Holdings,
Inc                                                                    43


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


FORM “B” TO APPENDIX V


FORM “B” TO APPENDIX V FRONTIER’S INTERIOR DECOR AND EMERGENCY EQUIPMENT LIST






                                     Frontier Airlines, Inc..     hereby
approves the attached Interior Décor as submitted by Frontier on     , 200X and
confirmed by Bombardier Aerospace on     , 2006 and hereby approves the attached
Emergency Equipment List and Locations.




Dated this ___ day of ______________ 2006




by: _________________________________
Name:
Title:




Copy to: Contracts


PA -581
Frontier Airlines Holdings,
Inc                                                                    44


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



FORM “C” TO APPENDIX V


FORM “C” TO APPENDIX V FRONTIER’S PLACARDS, LABELS & MARKINGS




                                                                           
Frontier Airlines, Inc.          hereby approves the attached Placards,
Markings, and Labels as submitted by Frontier on    , 2006 and confirmed by
Bombardier Aerospace on      , 2006.




Dated this ___ day of ______________ 2006.


by: _________________________________
Name:
Title:




Copy to: Contracts






PA -581
Frontier Airlines Holdings,
Inc                                                                    45


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


SCHEDULE I


SCHEDULE I - CERTIFICATE OF ACCEPTANCE








The undersigned hereby acknowledges on behalf of Frontier acceptance of the
Aircraft bearing manufacturer’s serial number __________ fitted with two engines
MODEL PWC-150 bearing serial numbers ____________ and _______________ as being
in accordance with the terms and conditions of this Agreement signed on the
_______day of _________ between Bombardier Inc. and Frontier.




Place:                                 Date:                   


Signed for and on behalf of Frontier name






By:                          
Title: Attorney in Fact


PA -581
Frontier Airlines Holdings,
Inc                                                                    46


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



SCHEDULE II




SCHEDULE II - BILL OF SALE


FOR VALUABLE CONSIDERATION, BOMBARDIER AEROSPACE REGIONAL AIRCRAFT (BOMBARDIER),
OWNER OF THE FULL LEGAL AND BENEFICIAL TITLE OF THE AIRCRAFT DESCRIBED AS
FOLLOWS:


ONE BOMBARDIER DE HAVILLAND DHC-8-400 AIRCRAFT BEARING:
MANUFACTURER’S SERIAL NO.:                             , WITH:
PWC-150 ENGINE SERIAL NOS
AUXILIARY POWER UNIT NO.:                               

 
DOES THIS              DAY OF                        200X        HEREBY SELL,
GRANT, TRANSFER AND DELIVER ALL RIGHT, TITLE AND INTEREST IN AND TO SUCH
AIRCRAFT UNTO: Frontier Airlines, Inc.


BY VIRTUE OF THE EXECUTION OF THIS BILL OF SALE, Bombardier HEREBY DIVESTS
ITSELF OF ALL ITS RIGHT, TITLE AND INTEREST OF ANY KIND IN THE AIRCRAFT, IN
FAVOUR OF FRONTIER.


THIS BILL OF SALE SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE WITHOUT REGARD FOR CONFLICT OF
LAW PRINCIPLES (OTHER THAN THE PROVISIONS OF SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).


FRONTIER:


PLACE: __________ TIME:__________


For and on behalf of


BOMBARDIER INC.
Bombardier Aerospace
Regional Aircraft


Per:             


Title:             





PA -581
Frontier Airlines Holdings,
Inc                                                                    47


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



SCHEDULE III


SCHEDULE III- CERTIFICATE OF RECEIPT OF AIRCRAFT








The undersigned hereby acknowledges to have received from Bombardier Inc., in
Toronto, Ontario, Canada, on the __________ day of _________, at the hour of
__________o’clock, one (1) Q400 aircraft, bearing manufacturer’s serial number,
_________, including with the aircraft the two PWC-150 engines bearing
manufacturer’s serial numbers __________ & __________




Place:____________________ Date:____________________


Signed for and on behalf of Frontier name






By:      


Title: Attorney in Fact





PA -581
Frontier Airlines Holdings,
Inc                                                                    48


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



SCHEDULE IV




SCHEDULE IV - CHANGE ORDER
(PRO FORMA)


CONTRACT CHANGE ORDER


PURCHASER: 


PURCHASE AGREEMENT NO.:                 AIRCRAFT TYPE:


C.C.O. NO.:                                                 DATED:


                                                                    PAGE __ of
__


REASON FOR CHANGE: 


____________________________________________________________________


DESCRIPTION OF CHANGE:












ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT WILL REMAIN UNCHANGED


For administrative purposes only, a consolidation of the amendments contained in
this CCO is attached. In the event of inconsistencies between the consolidation
and this CCO, this CCO shall prevail.
 
                                
 
FOR AND ON BEHALF OF: FOR AND ON BEHALF OF:


Bombardier Aerospace Regional Aircraft       


Signed:       Signed:      


Date:                                                               
Date:                                                       






PA -581
Frontier Airlines Holdings,
Inc                                                                    49


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


SCHEDULE IV

 
 
 
 
 
 
PA -581
Frontier Airlines Holdings,
Inc                                                                    50


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 




PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE SYMBOL
“[***]” IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.


CUSTOMER SUPPORT SERVICES


ANNEX A


TECHNICAL SUPPORT, SPARE PARTS, TRAINING AND TECHNICAL DATA




The following Customer Support Services are those services to which reference is
made in Article 3 of the Agreement. Unless otherwise expressly stated in this
Annex A, [***].


ARTICLE 1 - TECHNICAL SUPPORT


1.1
Factory Service




 
Bombardier agrees to maintain or cause to be maintained the capability to
respond to Frontier’s technical inquiries, to conduct investigations concerning
repetitive maintenance problems and to issue findings and recommend action
thereon for as long as ten (10) Bombardier Q400 aircraft remain in commercial
air transport service worldwide.



1.2
Field Service Representative

 
1.2.1    Services
 

   
Bombardier shall assign one (1) [***] Field Service Representative (“FSR”) to
Frontier’s main base of operation or other location as may be mutually agreed.




 
1.2.2
Term




   
Such assignment shall be for [***], and shall commence approximately [***] to
the Scheduled Delivery Month of the first Aircraft. The FSR assignment may be
extended on terms and conditions to be mutually agreed.




 
1.2.3
Responsibility




   
The FSR’s responsibility shall be to provide technical advice to Frontier for
the line maintenance and operation of the Aircraft systems and troubleshooting
during scheduled and unscheduled maintenance.




 
1.2.4
Start-up Team



To assist Frontier in the introduction of the Aircraft into revenue service,
Bombardier will assemble a “Start-Up Team” at Frontier’s main base of operation
or other location as may be mutually agreed. The composition of this start-up




PA 581 Annex A.
 


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


team [***] could [***] include operational, technical and/or maintenance support
personnel (“Start-up Team Services”).





 
1.2.5
Term



Such Start-Up Team assignment shall be for a period of up to [***] and shall
commence in accordance with a mutually agreed schedule.


1.2.6    Travel



   
If requested by Frontier, the FSR and/or the Start-up team may, at Frontier’s
expense, travel to another location to provide technical advice to Frontier.




 
1.2.7
Office Facilities




   
Frontier shall furnish the FSR and the Start-up Team at no charge to Bombardier,
suitable and private office facilities and related equipment including desk,
file cabinet, access to two telephone lines, facsimile and photocopy equipment
conveniently located at Frontier’s main base of operation or other location as
may be mutually agreed.




 
1.2.8
Intentionally Omitted.




 
1.2.9
Right to Stop Work




   
Bombardier shall not be required to commence or continue the FSR or Start Up
Team Services when:




 
a.)
there exist war, risk of war or warlike operations, riots or insurrections which
materially adversely affects the location where services are to be provided and
Bombardier’s ability to provide them; or




 
b.)
there exist conditions that are dangerous to the safety or health of the FSR,
Start-up Team or other Bombardier employee.







Frontier Airlines Holdings,
Inc.                                                                    Page 2 


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


1.2.10  Work Permits and Clearances



   
Frontier shall endeavour to support the process for obtaining all necessary
airport security clearances at Frontier’s facilities in the United States where
services will be provided required for the FSR, Start-up Team or other
Bombardier employee to permit timely accomplishment of the FSR and/or Start-up
Team services.





1.3
Maintenance Planning Support




 
1.3.1
[***] Maintenance Program



As soon as practicable after the execution of this Agreement, Bombardier will
provide Frontier with [***] and will [***].



 
1.3.2
Scheduled Maintenance Task Cards




   
As described in Annex A Attachment A, Bombardier shall provide Frontier [***]
scheduled maintenance task cards according to Bombardier’s then available format
that shall conform to the Aircraft at the Delivery Date. At Frontier’s request
Bombardier shall provide a proposal to produce task cards to Frontier’s format.




 
1.3.3
In-Service Maintenance Data




   
Frontier will provide to Bombardier in-service maintenance data [***] in order
to assist Bombardier in providing updates to Bombardier’s recommended
maintenance program. Frontier and Bombardier shall agree on frequency for
communication of such data.





Frontier Airlines Holdings,
Inc.                                                                    Page 3 


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



ARTICLE 2 - SPARE PARTS, GROUND SUPPORT EQUIPMENT (GSE), TOOLS AND TEST
EQUIPMENT


2.1
Definitions



a.   “Bombardier Parts”:
 
      means any parts, ground support equipment, tools and test equipment which
bear an in-house Cage Code number.



 
b.
“Illustrated Parts Catalogue”;



means Bombardier’s spare parts reference manual for the Aircraft, to which
Frontier shall have unlimited internet access to the most recent version,
depicting assembly and component parts lists breakdowns and illustrations in
disassembly sequence until expiration of the revision service described in
Article 4.4;


c.   “Order”:


means any order for Spare Parts issued by Frontier to Bombardier;


d.   “Power Plant Parts”:


means any power plant or power plant part or assembly carrying the power plant
manufacturer’s part number or any part furnished by the power plant manufacturer
purchased as Spare Parts.


e.   “Spare Parts”:


means all materials, spare parts, assemblies, special tools and items of
equipment, including ground support equipment. The term Spare Parts includes
Bombardier Parts, Power Plant Parts and Vendor Parts;


f.    “Spare Parts Price Catalogue”;


means a list of Spare Parts prices periodically published by Bombardier Inc. for
the Aircraft, to which Frontier shall have unlimited internet access in its most
recent version;


g.   “Stock Class Parts”


Bombardier Parts ordered at least three (3) times from Bombardier by any party
worldwide within the immediately preceding twelve (12) month period for aircraft
of the same type as the Aircraft.


h.   “Technical Data”:


has the meaning attributed to it in Annex A Article 4.1; and


i.    “Vendor Parts”:




Frontier Airlines Holdings,
Inc.                                                                    Page 4 


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


means any spare parts, ground support equipment, tools and test equipment for
the Aircraft which are not Bombardier Parts or Power Plant Parts.


2.2
Term and Applicability



This Annex A Article 2 shall become effective on the date hereof and shall
remain in full force and effect with respect to the purchase and sale of Spare
Parts so long as at least ten (10) Bombardier Q400 aircraft remain in commercial
air transport service worldwide. The provisions of Annex A Articles 2.3, 2.7.5,
and Annex B Article 5.0 shall survive expiration or termination of the
Agreement.


2.3
Order Terms




 
Terms and conditions hereof shall apply to all Orders placed by Frontier with
Bombardier in lieu of any conflicting terms and conditions in Frontier’s
purchase orders or Bombardier’s acknowledgement or acceptance of the same.



2.4
Purchase and Sale of Spare Parts




 
2.4.1
Agreement to Manufacture, Sell and Make Available




   
Bombardier shall manufacture, or procure, and make available for sale to
Frontier suitable Spare Parts in quantities sufficient to meet the reasonably
anticipated needs of Frontier for normal maintenance and normal spares inventory
replacement. Bombardier shall also maintain or cause to be maintained a
reasonable quantity of Bombardier insurance parts. Insurance parts as used
herein shall include, but not be limited to, dispatch-essential parts such as
major flight control surfaces.





2.5
Frontier’s Right to Purchase, Redesign or Manufacture Bombardier Parts




 
2.5.1
 



Frontier may purchase Bombardier Parts [***]. Additionally, Frontier may
redesign Bombardier Parts, or have them redesigned, manufacture Bombardier
Parts, or have them manufactured, under the following conditions:
 
(a)  When less than ten (10) aircraft of the type purchased hereunder are
operated in scheduled commercial air transport service worldwide;
 
(b)  Any time Bombardier Parts are needed to effect emergency repairs on the
Aircraft, provided that such redesign or manufacture by or from sources other
than Bombardier, allows Frontier to obtain Bombardier Parts in less time than
Bombardier requires to furnish them; or
 
(c)  If Frontier has notified Bombardier in writing that any Bombardier Parts
are defective or unsatisfactory in use and if within a reasonable period
thereafter Bombardier has not provided a satisfactory resolution or made
redesigned Bombardier Parts available.
 


Frontier Airlines Holdings,
Inc.                                                                    Page 5 


--------------------------------------------------------------------------------


[bombardierlogo.jpg]





 
2.5.2
 



Frontier’s right to purchase, redesign or to have redesigned or manufacture or
to have manufactured Bombardier Parts under the preceding Article shall not be
construed as a granting of a license by Bombardier and shall not obligate
Bombardier to disclose to anyone Technical Data or other information nor to the
payment of any license fee or royalty or create any obligation whatsoever to
Bombardier and Bombardier shall be relieved of any obligation or liability with
respect to patent infringement in connection with any such redesigned part.
Frontier shall be responsible for obtaining all regulatory authority approvals
required by Frontier to repair the Aircraft using redesigned or manufactured
Bombardier Parts as described in the preceding Article. Any such redesigned part
shall be identified with Frontier’s part number only. 
 
2.6
Purchase of Vendor Parts & Power Plant Parts




 
Bombardier shall not be obligated to maintain a stock of Vendor Parts or Power
Plant Parts. Bombardier may elect to maintain a spares stock of selected Vendor
Parts and/or Power Plant Parts at its own discretion to support provisioning and
replenishment sales. Bombardier agrees to use reasonable efforts to require its
vendors to comply with the terms and conditions of this Annex A Article 2 as
they apply to Vendor Parts and Power Plant Parts. Vendor Parts and Power Plant
Parts shall be delivered in accordance with the applicable vendor’s quoted
lead-time plus Bombardier’s internal processing time should the Vendor Parts be
sourced by Frontier through Bombardier.



2.7
Spare Parts Pricing




 
2.7.1
Spare Parts Price Catalogue




   
Bombardier is working to mitigate cost pressures internally by redesigning parts
and manufacturing processes, reducing operating costs and seeking alternative
supply sources worldwide that offer maximum cost advantage. [***].

 



 
2.7.2
Bombardier Prices for Vendor Parts




   
If Frontier orders Vendor Parts from Bombardier, the price to Frontier shall be
the price as published in the Spare Parts Price Catalogue.




 
2.7.3
Quotations




   
Price and delivery quotations for items not listed in the Spare Parts Price
Catalogue shall be provided in accordance with Letter Agreement No. 8 (Spares
Program). Price quotations will be held firm for a period of [***] or as
otherwise specified by Bombardier.




 
2.7.4
Price Applicability





Frontier Airlines Holdings,
Inc.                                                                    Page 6


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

 

   
The purchase price of Bombardier Parts shall be the applicable price set forth
in the Spare Parts Price Catalogue at time of receipt by Bombardier of
Frontier’s Order [***] or as quoted by Bombardier to Frontier upon request. If
Frontier requests accelerated production, delivery or special handling for
Bombardier Parts not taken into account in the price set out in the Spare Parts
Price Catalogue for such Bombardier Parts, Bombardier may increase the price
from the original quotation to cover any additional costs to Bombardier
resulting from such accelerated production, delivery or special handling.




 
2.7.5
Currency and Taxes




   
All Spare Parts Price Catalogue and quotation prices shall be in U.S. dollars
and exclusive of transportation, taxes, duties and licenses.



Frontier shall pay to Bombardier upon demand the amount of any sales, use,
value-added, excise or similar taxes imposed by any federal, provincial or local
taxing authority within Canada, and the amount of all taxes imposed by any
taxing authority outside Canada, required to be paid by Bombardier as a result
of any sale, use, delivery, storage or transfer of any Spare Parts. If
Bombardier has reason to believe that any such tax is applicable, Bombardier
shall separately state the amount of such tax in its invoice. If a claim is made
against Bombardier for any such tax, Bombardier shall promptly notify Frontier.



   
In addition, Frontier shall pay to Bombardier on demand the amount of any
customs duties required to be paid by Bombardier with respect to the importation
by Frontier of any Spare Parts.




   
The parties shall reasonably cooperate with one another to minimize or eliminate
exposure to custom duties or other taxes hereunder, in accordance with
applicable law.




 
2.7.6
Vendor Pricing




   
Bombardier shall use reasonable efforts to require its major vendors to maintain
any published price for their parts for a period of at least [***] with a [***]
notice period prior to changing a published price.





2.8
Provisioning



2.8.1       Bombardier will immediately appoint a spares sales manager (“Spares
Sales Manager”) for Frontier. The Spares Sales Manager will be available to
Frontier at its major base of operations to coordinate those activities related
to the initial spare parts requirements as well as provide Frontier with any
assistance for any spares-related issues on an on-going basis. At Frontier’s
request and upon finalizing the Aircraft Specification, the Spares Sales Manager
will:
 
i.
  commence the spares parts initial provisioning (IP) process, which will be
customized to Frontier’s operations and environment;      
ii.
  schedule a spares pre-provisioning conference (“Pre-Provisioning Conference”)
which will provide an opportunity for the Sales Manager to

 


Frontier Airlines Holdings,
Inc.                                                                    Page 7


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

   
introduce Frontier to all of the services available from the Bombardier Parts
Logistics organization along with a discussion related to spare parts purchasing
incentives;
 
 
 
iii.
 
discuss the operational parameters necessary for preparing its quantity
recommendations for initial provisioning of Spare Parts to be purchased from
Bombardier or vendors (“Provisioning Items”) and establish the base line
operating model to be used for the creation of the IP data;
 
 
 
iv.
 
schedule meetings to review and discuss support related to Frontier’s
requirements for ground support equipment, and special tooling for the Aircraft;
 
 
 
v.
 
discuss the format of the provisioning documentation to be provided to Frontier
from Bombardier for the selection of Provisioning Items;
 
 
 
vi.
 
provide a [***];
 
 
 
vii.
 
establish a time line as required by Frontier whereby Bombardier will make
available appropriate Bombardier representatives at the formal Provisioning
Conference and make available the deliverables set forth above.
     

   
2.9
Initial Provisioning Documentation




 
Initial provisioning documentation for Bombardier Parts and Vendor Parts shall
be provided by Bombardier as follows:

 
a)  Bombardier shall provide, not later than [***] prior the Scheduled Delivery
Month of the first Aircraft, a recommended initial provisioning list to  include
all Bombardier Parts, Vendor Parts, , GSE and tooling requirements (the “RSPL”)
for Frontier’s configuration pursuant to Article 2.8. The RSPL shall identify
all necessary tooling required to assist Frontier with the service and
maintenance of the Aircraft;


b)  Bombardier shall provide, not later than [***] prior the Scheduled Delivery
Month of the first Aircraft, the initial issue of provisioning data files
described in ATA Specification 2000, Chapter 1 (as may be amended by
Bombardier); and


c)   [***] to [***] shall be [***] following [***] or as may be mutually agreed;




Frontier Airlines Holdings,
Inc.                                                                    Page 8


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 

 
2.9.1
Obligation to Substitute Obsolete Spare Parts




   
In the event that, prior to delivery of the first Aircraft, any Spare Part
purchased by Frontier from Bombardier is rendered obsolete or unusable due to
the redesign of the Aircraft or of any accessory, equipment or part thereto
(other than a redesign at Frontier’s request), Bombardier shall deliver to
Frontier new and usable Spare Parts in substitution for such obsolete or
unusable Spare Parts upon return of such Spare Parts to Bombardier by Frontier.
Bombardier shall credit Frontier’s account with Bombardier with the price paid
by Frontier for any such obsolete or unusable Spare Part and shall invoice
Frontier for the purchase price of any such substitute Spare Part delivered to
Frontier.




 
2.9.2
Delivery of Obsolete Spare Parts and Substitutes




   
Obsolete or unusable Spare Parts returned by Frontier pursuant to Article 2.9.1.
shall be delivered to Bombardier at its United States distribution centre. Spare
Parts substituted for such returned obsolete or unusable Spare Parts shall be
delivered to Frontier from Bombardier’s plant in Ontario or such other
Bombardier shipping point as Bombardier may reasonably designate. Bombardier
shall pay the freight charges for the shipment from Frontier to Bombardier of
any such obsolete or unusable Spare Part and for the shipment from Bombardier to
Frontier of any such substitute Spare Part.




 
2.9.3
Obligation to Repurchase Surplus Provisioning Items



Bombardier offers to Frontier a credit program for surplus Spares Parts, which
were recommended in writing by Bombardier as part of the initial or any revision
to the RSPL as described in Article 2.9 and are actually purchased by Frontier
from Bombardier as Spare Parts. Such program will provide terms no less
favorable than the following:
 
i.
  During a period commencing [***] after the Delivery Date of the first
Aircraft, and ending [***] such Delivery Date, Bombardier will, upon receipt of
a written request and subject to the exceptions and conditions in Article 2.9.4,
offer a credit for new, unused Spare Parts with the original certification
documentation provided by Bombardier which (a) have been supplied by Bombardier
as Spare Parts for the Aircraft and (b) are surplus to Frontier’s needs. Such
credit may be used toward the purchase of goods and services (excluding the
Aircraft) offered by Bombardier.




 
2.9.4
Exceptions




   
Bombardier shall not be obligated under Annex A Article 2.9.3 to repurchase
Power Plant Parts, QEC Kit components not constituting Bombardier Parts,
standard hardware, bulk and raw materials, GSE and special tools. Bombardier
will not issue credits for Spare Parts which (a) were purchased by Frontier in
quantities excess to or different from the parts recommended in writing by
Bombardier to Frontier as RSPL provisioning for the Aircraft, (b) become surplus
as a result of a change in Frontier’s operating parameters considered by
Bombardier for the purpose of making the recommendation, including without
limitation the total size of Frontier’s fleet of Aircraft, and (c) for Spare
Parts which





Frontier Airlines Holdings,
Inc.                                                                    Page 9


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

   
have been deemed obsolete by Bombardier when using commercially reasonable
business and technical standards or have been superseded by another part as a
result of (i) Frontier’s modification of an Aircraft for which the Spare Parts
were purchased; (ii) parts damaged by Frontier; or (iii) Spare Parts that were
not properly stored.




 
2.9.5
Notification and Format




   
Frontier shall notify Bombardier, in writing, when Frontier desires to return
Provisioning Items which Frontier’s review indicates are eligible for repurchase
by Bombardier under the provisions of Annex A Article 2.9.3. Frontier’s
notification shall include a detailed summary, in part number sequence, of the
Spare Part serial number and the original invoice price of the Provisioning
Items Frontier desires to return. Such summary shall be in the form of listings
as may be mutually agreed between Bombardier and Frontier, and shall include
part number, nomenclature, purchase order number, purchase order date and
quantity to be returned.




   
Within five (5) Business Days after receipt of Frontier’s notification,
Bombardier shall advise Frontier, in writing, when Bombardier’s review of such
summary from Frontier will be completed in accordance with Article 2.9.6.




 
2.9.6
Review and Acceptance by Bombardier



Upon completion of Bombardier’s review of a detailed summary submitted by
Frontier pursuant to Annex A Article 2.9.5., Bombardier shall issue to Frontier
a Material Return Authorization notice (“MRA”) for those Provisioning Items
Bombardier agrees are eligible for repurchase in accordance with Annex A Article
2.9.3. Bombardier will advise Frontier within thirty (30) days from receipt of
Frontier’s Notice in accordance with Article 2.9.5 above of the reason that any
Provisioning Items included in Frontier’s detailed summary are not eligible for
return. The MRA notice shall state the date by which Provisioning Items listed
in the MRA notice must be redelivered to Bombardier and Frontier shall arrange
for shipment of such Provisioning Items accordingly.
 

 
2.9.7
Price and Payment



The credit for each Spare Part to be issued by Bombardier will be: (i) an amount
equal to [***] of the invoice price of the Spare Part. Credits will be issued
and available to Frontier within [***] following such return to Bombardier’s
facility in the United States.
 

 
2.9.8
Review and Acceptance by Bombardier and Return of Surplus Provisioning Items




   
Spare Parts for which a credit has been requested shall be delivered by
Frontier, (Free Carrier - INCOTERMS 2000) to the Bombardier facility in the
United





Frontier Airlines Holdings,
Inc.                                                                    Page 10


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

   
States. All Spare Parts returned are subject to Bombardier’s quality control
acceptance inspection using industry standard procedures and criteria. All Spare
Parts which are rejected by Bombardier’s quality control and/or are included in
the exceptions set forth in this Article will be reported to Frontier, within 30
calendar days of Bombardier receiving the part, such report to include a written
description of the cause of rejection, and will be returned to Frontier at
Frontier’s expense unless expressly directed by Frontier in writing within
thirty (30) days after the report is issued by Bombardier to not ship the part
back to Frontier and to dispose of it as Bombardier deems appropriate in its
sole discretion.




 
2.9.9
Obsolete Spare Parts and Surplus Provisioning Items - Title and Risk of Loss




   
Title to and risk of loss of any obsolete or unusable Spare Parts returned to
Bombardier pursuant to Article 2.9.8 shall pass to Bombardier upon delivery
thereof to Bombardier. Risk of loss of any Spare Parts substituted for an
obsolete or unusable Spare Part pursuant to Article 2.9.1 shall pass to Frontier
upon delivery thereof to Frontier. Title to and risk of loss of any Provisioning
Items repurchased by Bombardier pursuant to Article 2.9.3 shall pass to
Bombardier upon delivery thereof to Bombardier.




   
With respect to the obsolete or unusable Spare Parts which may be returned to
Bombardier and the Spare Parts substituted therefor pursuant to Article 2.9.1,
and the Provisioning Items which may be repurchased by Bombardier pursuant to
Article 2.9.3, the party which has the risk of loss of any such Spare Part or
Provisioning Item shall have the responsibility of providing any insurance
coverage thereon desired by such party.





2.10
Procedure for Ordering Spare Parts




 
Orders for Spare Parts may be placed by Frontier to Bombardier by any method of
order placement (including but not limited to SITA, ARINC, [***], telecopier,
letter, facsimile, electronic mail, telephone or hard copy purchase order).



2.10.1  Requirements



   
Orders shall include at a minimum order number, part number, nomenclature,
quantity, delivery schedule requested, shipping instructions and Bombardier’s
price, if available. Orders placed with Bombardier shall conform to the
requirements and procedures contained in ATA Specification 2000, as applicable
to Frontier.



2.10.2  Processing of Orders



   
Upon acceptance of any Order, unless otherwise directed by Frontier, Bombardier
shall, if the Spare Parts are in stock, proceed to prepare the Spare Parts for
shipment to Frontier. If Bombardier does not have the Spare Parts in stock,
Bombardier will promptly notify Frontier and Frontier will instruct Bombardier
on how to proceed to acquire or manufacture the Spare Parts. Purchase order
status and actions related to the shipment of Spare Parts shall





Frontier Airlines Holdings,
Inc.                                                                    Page 11


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


be generally consistent with the provisions of the World Airline Suppliers
Guide, as applicable to Frontier.


2.10.3  Changes



   
Bombardier reserves the right, subject to having notified Frontier, to make any
necessary corrections or changes in the design, part number and nomenclature of
Spare Parts covered by an Order, to substitute Spare Parts and to adjust prices
accordingly, provided that interchangeability is not affected and the unit price
is not increased by more than [***]. Bombardier shall promptly give Frontier
Notice of corrections, changes, substitutions and consequent price adjustments.
Corrections, changes, substitutions and price adjustments which affect
interchangeability or exceed the price limitations set forth above may be made
only with Frontier’s consent, which consent shall conclusively be deemed to have
been denied unless Frontier gives Bombardier Notice of acceptance within fifteen
(15) Business Days after receipt of Bombardier’s Notice. Unless Frontier gives
Bombardier Notice of acceptance as aforesaid, the affected Spare Part will be
deleted from Frontier’s Order.





Frontier Airlines Holdings,
Inc.                                                                    Page 12


--------------------------------------------------------------------------------


[bombardierlogo.jpg]

 


2.11
Packing




 
All Spare Parts ordered shall receive standard commercial packing suitable for
export shipment via air freight. Such standard packing will generally be to ATA
300 standards as amended from time to time. All AOG orders will be handled,
processed, packed and shipped separately.



2.12
Packing List




 
Bombardier shall insert in each shipment a packing list/release note itemized to
show:



(i)      the contents of the shipment,
(ii)     the approved signature of Bombardier’s TC authority attesting to the
airworthiness of the Spare Parts.
(iii)    value of the shipment for customs clearance if required.


2.13
Container Marks




 
Upon Frontier’s request each container shall be marked with shipping marks as
specified on the Order. In addition Bombardier shall, upon request, include in
the markings: gross weight and cubic measurements.



2.14
Delivery




 
2.14.1
Delivery Point




   
Spare Parts shall be delivered to Frontier as set forth in this Article 2 and
Letter Agreement No. 8 (Spares Program).

 

 
2.14.2
Delivery Time




   
Bombardier shall ship Spare Parts to Frontier as set forth in Letter Agreement
No. 8 (Spares Program) or as follows:



a)  Initial Provisioning Orders


   [***] prior to the Delivery Date of the first Aircraft, so long as Frontier
has placed an Order at least [***] prior thereto; and


b)     Delivery Period Other Orders
 
Shipment of stock items shall be approximately [***] after Bombardier’s receipt
of Frontier’s Order. Shipment of non-stock items shall be in accordance with
quoted lead times or lead times published in the current Spare Parts Price
Catalogue or provisioning data.


2.15
Collect Shipments





Frontier Airlines Holdings,
Inc.                                                                    Page 13


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



 
Where collect shipments are not deemed practicable by Bombardier, prepaid
freight charges, insurance and all other costs paid by Bombardier shall be paid
by Frontier promptly upon presentation to Frontier of invoices covering the
same.



2.16
Freight Forwarder




 
If Frontier elects to use the services of a freight forwarder for the onward
movement of Spare Parts, Frontier agrees to release Bombardier from and
indemnify it for any liability for any fines or seizures of Spare Parts imposed
under any governmental Goods in Transit regulations. Any such fines levied
against Bombardier will be invoiced to Frontier and any Spare Parts seized under
such regulations will be deemed to be received, inspected, and accepted by
Frontier at the time of seizure.



2.17
Reimbursement of Expenses




 
If Bombardier gives Frontier Notice that an Order is ready for shipment and
shipment is delayed more than [***] at Frontier’s request or without
Bombardier’s fault or responsibility, Frontier shall promptly reimburse
Bombardier upon demand for all costs and expenses, including but not limited to
reasonable amounts for storage, handling, insurance and taxes, incurred by
Bombardier as a result of such delay.



2.18
Title and Risk of Loss




 
Property and title to the Spare Parts will pass to Frontier upon payment for the
Spare Parts in full. Until payment in full for Spare Parts, (a) title to them
will not pass to Frontier, and (b) Bombardier maintains a purchase money
security interest in them. Risk of loss of the Spare Parts will pass to Frontier
upon delivery by Bombardier. With respect to Spare Parts rejected by Frontier
pursuant to Annex A Article 2.20, risk of loss shall remain with Frontier until
such Spare Parts are re-delivered to Bombardier.




 
Bombardier agrees to notify Frontier when material is shipped and shall provide
carrier’s reference information (i.e., waybill number).



2.19
Inspection and Acceptance




 
All Spare Parts shall be subject to inspection by Frontier at destination. Use
of Spare Parts or failure of Frontier to give Notice of rejection within [***]
after receipt shall constitute acceptance. Frontier’s remedies for defects
discovered before acceptance are exclusively provided for in Annex A Article
2.20 herein.



2.20
Rejection




 
Any Notice of rejection referred to in Annex A Article 2.19 shall specify the
reasons for rejection. If Bombardier concurs with a rejection, Bombardier shall,
at its option, correct, repair or replace the rejected Spare Parts. Frontier
shall, upon receipt of Bombardier’s written instructions and Material Return
Authorization (“MRA”) number, return the rejected Spare Parts to Bombardier at
its specified plant, or other destination as may be mutually agreeable. The
return of the rejected Spare Parts to Bombardier and the return or delivery of a
corrected or repaired rejected Spare Part or any replacement for any such Spare
Part to Frontier shall be at Bombardier’s expense. Any corrected, repaired or
replacement Spare Parts shall be subject to the provisions of this Agreement.





Frontier Airlines Holdings,
Inc.                                                                    Page 14


--------------------------------------------------------------------------------


[bombardierlogo.jpg]




2.21
Payment




 
Except as provided in Annex A Article 2.23 below, payment terms shall be [***]
of invoice date for established open accounts. Any overdue amount shall bear
interest from the due date until actual payment is received by Bombardier at an
annual rate of interest equal to [***].



2.22
Payment for Provisioning Items




 
Payment for Provisioning Items shall be made by Frontier as follows:




  a) a deposit of [***] of the Provisioning Items as selected by Frontier, upon
signature of the spares provisioning document or placement by Frontier of the
Provisioning Items Order with Bombardier; and         b) the balance of the
total price of Provisioning Items upon their delivery as specified in 2.21.

 
2.23
Modified Terms of Payment




 
Bombardier may alter the terms of payment only upon provision of prior Notice
and only if Frontier fails to pay when due an amount Frontier owes under any
agreement with Bombardier, provided however, Bombardier reserves the right to
establish credit limits from time to time for Frontier as it considers
reasonable, in its sole discretion .

 

 


Frontier Airlines Holdings,
Inc.                                                                    Page 15


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


2.24
Regulations




 
Frontier shall comply with all applicable monetary and exchange control
regulations and shall obtain any necessary authority from the governmental
agencies administering such regulations to enable Frontier to make payments at
the time and place and in the manner specified herein.



2.25
Warranty




 
The warranty applicable to Bombardier Parts purchased as Spare Parts is [***]
from the date of delivery of such spare part. The cost for the transportation
incurred in connection with a spare part shall be paid by Frontier.



2.26
Cancellation of Orders




 
Except as otherwise may apply to initial provisioning, if Frontier cancels an
Order, Bombardier, at its option, shall be entitled to recover, as liquidated
damages upon presentation of an invoice and substantiating documentation, an
amount based upon the following parameters:



a)   if work accomplished on the Order has been limited to Bombardier Spares
Department, or the part has been identified as “shelf stock” in the Spare Parts
Price Catalogue, no cancellation charges shall be made;


b)   if production planning has been completed on the Order and shop orders have
been written, but no shop time or material charges have been made against the
Order, the cancellation charge shall be [***] of the price;


c)   if shop time or material charges have been made against the Order, the
cancellation charge shall be [***]; and


d)   if the Spare Parts covered by the Order can be absorbed into Bombardier’s
inventory without increasing Bombardier’s normal maximum stock level, no
cancellation charges shall be made.


2.27
Lease
 
Bombardier shall select and make available certain Insurance Parts for lease,
subject to availability and Frontier agreeing to the terms and conditions as set
out in Bombardier’s standard Master Component Lease Agreement.

 
2.28    Intentionally Omitted
 


Frontier Airlines Holdings,
Inc.                                                                    Page 16


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
ARTICLE 3 - TRAINING


3.1
General Terms
 
Each training program shall include (i) operational systems, ground
familiarization on Aircraft systems, weight and balance, performance and
normal/emergency procedures, advance displays, flight deck and flight management
systems, (ii) [***] of basic indoctrination course work for each pilot. These
[***] of basic indoctrination training material shall be provided by Frontier to
FlightSafety and FlightSafety will incorporate the material into the training
package at an additional charge to Frontier as this is beyond the standard Pilot
Initial Course referred to above), and (iii) up to [***] with a qualified
simulator instructor per Aircraft of training in accordance with the FAA’s
approved flight operations training program.
 
Simulator sessions that are part of the standard Pilot Initial Course must be
completed by the pilots in order to receive records of training.

 

 
3.1.1
The objective of the training programs (the “Programs”) described in this
Agreement is to familiarize and assist Frontier’s personnel in the introduction,
operation, and maintenance of the Aircraft.




 
3.1.2
Bombardier shall offer the Programs to Frontier in the English language, at a
Bombardier designated facility in North America. The Programs may commence after
execution of the Agreement and shall be completed prior to the Delivery Date of
the last Aircraft purchased herein.




 
3.1.3
Frontier shall be responsible for all travel and living expenses (including
local transportation) of Frontier’s personnel incurred in connection with their
attendance at the Programs.




 
3.1.4
Training Materials and Media shall be further defined upon due diligence by the
Purchaser, thereby reserving their right to expand upon this definition as may
be required from time to time.



Bombardier will furnish each of Purchaser’s pilots attending the Pilot Initial
Course [***] of the Pilot Training Manuals (without revision service):


Flight Crew Operating Manuals (FCOM) Volumes I, II & III;
Quick Reference Handbook (QRH);
Take Off and Landing Card (TOLD) and cockpit poster


Purchaser’s personnel attending Bombardier’s maintenance training courses shall
receive [***] of the Maintenance Training Manual, Engine Run Up Checklist and
associated handouts (without revision service), which is used during the
training.


FlightSafety is prepared to provide a proposal for the purchase or lease of
relevant training materials and media provided the applicable non-disclosure and
third party training agreements are in place.




Frontier Airlines Holdings,
Inc.                                                                    Page 17


--------------------------------------------------------------------------------


[bombardierlogo.jpg]




FlightSafety will be pleased to provide a proposal directly to Purchaser for the
access of available on-line manuals.



 
3.1.5
 The Programs are designed for candidates who meet the following minimum
prerequisites:




   
 Pilots

 

    (a) hold airplane multi-engine rating;     (b) have recent multi-crew
experience;     (c) hold valid instrument flight rating;     (d) hold valid
medical certificate;     (e) have a functional comprehension of the English
language;     (f) captains hold current and valid ATP license or equivalent
(minimum of 3,000 hours recommended); and     (g) first officers hold current
and valid commercial license or equivalent (minimum of 1,500 hours recommended).
            Flight Attendants             (a) qualified flight attendant with
previous experience; or     (b) hold recent flight attendant training course
certificate including fire fighting training, first aid training, in-flight
emergency training, safety procedures training and crew communications training;
and     (c) have a functional comprehension of the English language.



     

   
Flight Dispatchers



(a)   qualified flight dispatcher with previous experience; or
(b)   familiar with aircraft performance, weight and balance and flight
planning; and
(c)   have a functional comprehension of the English language.



   
Maintenance Technicians

 

    (a) hold a valid AME license or equivalent, or have sufficient knowledge and
experience (minimum 3 years experience recommended);

    (b) have experience with digital communications, glass cockpit and built-in
test equipment; and

    (c) have a functional comprehension of the English language.

 

 
3.1.6
Prior to commencement of the Programs, upgrade training can be arranged for
Frontier’s personnel who do not meet the above minimum requirements. Any such
upgrade training shall be provided upon terms and conditions to be mutually
agreed.




 
3.1.7
Should any of Frontier’s personnel who do not meet the above minimum
requirements encounter problems during their training, any additional training
or costs (such as costs for interpreters) shall be borne by Frontier.





Frontier Airlines Holdings,
Inc.                                                                    Page 18


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



 
3.1.8
A training conference shall be held, if practicable, no later than [***] prior
to the Scheduled Delivery Date of the first Aircraft to Frontier, or as may be
otherwise agreed, to establish the content and schedule of the Programs. Any
Frontier requested changes to the standard course curriculum may result in
additional costs to Frontier.

 
3.2 Flight Crew Training
 

 
3.2.1
Flight Crew Ground Training




   
Bombardier will provide FAA approved transition training for up to [***] pilots
who meet the minimum entry requirement, at Toronto or another FlightSafety
facility designated by Bombardier in North America, which consists of all
required:

 
(i)  Ground school utilizing Computer Based Training (“CBT”)
(ii)  Fixed based simulators (“FBS”)
(iii) Full Flight Simulators (“FFS”)


Bombardier will provide each pilot up to [***] of classroom instruction which
may include Computer Based Training (CBT), Cockpit Procedures Mock-up (CPM) and
Cockpit Procedures Training. Bombardier shall furnish each of Frontier’s pilots
attending the course [***] of each reference course material (without revision
service):


Pilot Training Manual;
Flight Crew Operating Manuals (FCOM) Volumes I, II & III;
Quick Reference Handbook (QRH);
Take Off and Landing Card (TOLD) and cockpit poster


3.2.2    Pilot Simulator Training


Bombardier shall assist in arranging access to a FAA approved flight simulator
at FlightSafety Canada for the crews trained under Annex A Article 3.2.1.
Bombardier shall provide a simulator instructor at no additional charge for
[***] for the crews ([***]); each session shall consist of [***] in the
simulator and required briefing/debriefing sessions.



 
3.2.3
In-flight Training




   
Should Frontier require aircraft flight training in addition to simulator
training, such training shall be conducted in Frontier’s Aircraft after
acceptance for [***] of Frontier’s pilots. Bombardier shall provide an
instructor pilot at no additional charge. Frontier shall be responsible for the
cost of fuel, oil, landing fees, taxes, insurance and maintenance required for
the Aircraft during such training. All such training shall take place at
Bombardier’s facilities in Downsview, Ontario. During such flights, no
passengers shall be permitted aboard the Aircraft.




 
3.2.4
Recurrent Pilot Training





Frontier Airlines Holdings,
Inc.                                                                    Page 19


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



   
Bombardier shall, upon Frontier’s request, assist in arranging recurrent pilot
training at FlightSafety facilities in North America.




 
3.2.5
Course Training Material




   
Bombardier will provide training material in accordance with the course training
material stipulated in each course description. Additionally, upon Frontier’s
request, Bombardier will arrange for FlightSafety Canada to provide a proposal
for additional pilot course training materials (without revision service).




 
3.2.6
Flight Attendant Course




   
Bombardier shall provide [***] of Frontier’s qualified flight attendant
personnel. This course shall present general information on the Aircraft and
detailed information on the operation of the passenger safety equipment and
emergency equipment. Bombardier shall furnish for each participant in this
course [***] of the Flight Attendant Training Guide (without revision service).
Frontier shall assist Bombardier in the development of the Flight Attendant
Training Guide to incorporate Frontier’s specific equipment and procedures. Each
course shall be for [***] duration.




 
3.2.7
Start-up Team - Pilot Support



In accordance with the Start-up Team Services referred to Article 1.2.4 above,
Bombardier will provide up to [***] of Supervising Pilots (which shall be
defined as a pilot of such a standard approved or qualified by the Airworthiness
Authority to train Frontier’s pilots to be qualified by the Airworthiness
Authority as supervisory line check airman), to supervise Frontier’s pilots
during Frontier’s regular flight operations of the Aircraft, such assistance to
take place at the initial line operation of the first Firm Aircraft and through
all necessary and required proving runs.
 
3.3      Maintenance Training


     3.3.1     General


The Maintenance Training shall be designed to meet the requirements of the FAA
for an Aircraft Maintenance Engineer License or FAA equivalent. The training is
also suitable for maintenance instructors, supervisory personnel and senior
maintenance engineers or mechanics.


Frontier’s personnel attending Bombardier’s maintenance training courses shall
receive a copy of each of the following materials (without revision service), to
be used during the training:


Maintenance Training Manual;
Engine Run Up Checklist and associated handouts




Frontier Airlines Holdings,
Inc.                                                                    Page 20


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


Maintenance Training shall consist of classroom instruction supported by
appropriate illustrations and maintenance training aids. Maintenance Training
shall include escorted tours of aircraft production and flight line areas
whenever possible.


3.3.2    Initial Maintenance Course


Bombardier shall, with each Aircraft delivered, provide first line maintenance
training for [***] Frontier’s qualified personnel. The course consists of
instruction pertaining to the entire Aircraft and its systems covering systems
familiarization, servicing and maintenance, engine and propeller installation
and controls rigging. It includes instruction in the procedures mock-up followed
by [***] in the flight simulator to provide ground running and taxiing training.
The course duration shall be for [***].


3.3.3    Specialist Courses


Bombardier shall at Frontier’s request, provide a proposal for specialist
courses which will be derived from Bombardier’s standard courses.




3.3.4    Maintenance Recurrent Training



   
Bombardier shall, upon Frontier’s request, assist in arranging recurrent
maintenance training at FlightSafety Canada, or at FlightSafety International in
Paris, France, or Seattle, Washington.



3.3.5    Course Training Material



   
Bombardier will provide training material in accordance with the course training
material stipulated in each course description. Additionally, upon Frontier’s
request, Bombardier will arrange for FlightSafety Canada to provide a proposal
for additional pilot course training materials (without revision service).



3.3.6    Vendor Training
 
In general there is no charge for Bombardier vendor training, however, travel
and accommodation costs are borne by Frontier where the training is provided at
the vendor’s facility. Vendor training is desirable to support additional shop
maintenance functions such as wheels, brakes and engine shops. If requested by
Frontier, Bombardier shall assist Frontier to obtain such vendor training.






Frontier Airlines Holdings,
Inc.                                                                    Page 21


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


3.4
Insurance




  3.4.1
Frontier shall at all times during flight training in Frontier’s Aircraft secure
and maintain in effect, at its own expense, insurance policies covering the
Aircraft including liability insurance covering public liability, passenger,
crew, property and cargo damage, including war and allied perils, in amounts not
less than [***] for any single occurrence.
       
3.4.2
The liability policy shall name Bombardier (and its affiliates) as additional
insured. All insurance policies shall provide for payments despite any
misrepresentations or breach of warranty by any person (other than the assured
receiving payments) and shall not be subject to any offset by any other
insurance carried by Bombardier except that Frontier shall not be required to
provide insurance with respect to the manufacturing, training, repair and
maintenance activities of Bombardier (and of its affiliates) and the related
potential liability (product or otherwise) arising therefrom.

 
ARTICLE 4 - TECHNICAL DATA


4.1
Technical Data



4.1.1
Technical Data Provided




 
Bombardier shall furnish to Frontier the Technical Data described in Attachment
“A” hereto (the “Technical Data”) in the then current available medium (either
hard copy format or digital/dynaweb, SGML format as applicable) in quantities
specified in Attachment A. The Technical Data shall be in the English language
and in accordance with Specification ATA 100 D8 Q400 Revision 34, as applicable
shall provide information on items manufactured according to Bombardier’s
detailed design and in those units of measures used in the Specification or as
may otherwise be required to reflect Aircraft instrumentation as may be mutually
agreed.



4.1.2
Additional Technical Data




 
Any additional Manual(s) and associated revisions purchased over and above those
listed herein, shall be subject to the terms and conditions specified in
Bombardier’s “Manual Status and Price List”.



4.2
Shipment




 
All Technical Data furnished hereunder shall be delivered to Frontier Free
Carrier (Incoterms) Bombardier’s designated facilities and at a time to be
mutually agreed to between Frontier and Bombardier.

   

Frontier’s shipping address and contact information is as follows:

  Name:

 
Address:

 
Contact:

 
Phone #:

 
Fax #:

 
Shipping Account Number:





Frontier Airlines Holdings,
Inc.                                                                    Page 22


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


 
Carrier:

 
Account Number:





4.3
Proprietary Technical Data




 
It is understood and Frontier acknowledges that the Technical Data provided
herein is proprietary to Bombardier and/or its vendors. All rights to copyright
belong to Bombardier and/or its vendors and the Technical Data shall be kept
confidential by Frontier. Frontier agrees to use the Technical Data solely to
maintain, operate, overhaul or repair the Aircraft or to make installation or
alteration(s) thereto allowed by Bombardier.




 
Technical Data shall not be disclosed to third parties or used by Frontier or
furnished by Frontier for the design or manufacture of any Aircraft or Spare
Parts including Bombardier Parts or items of equipment, except when manufacture
or redesign is permitted under the provisions of Annex A Article 2.5 hereof or
for the maintenance of the Aircraft and then only to the extent and for the
purposes expressly permitted therein, and provided further the recipient shall
enter into Standard Form Non-Disclosure and Data Licensing Agreement.



4.4       Revision Service
 
Bombardier will provide Frontier with revision service commencing upon delivery
of the first Technical Data to Frontier and shall continue for [***] following
delivery of Frontier’s first Aircraft. Subsequent revision service shall be
provided dependent upon incorporation of Bombardier issued Service Bulletins.


4.4.1
Revisions to the Technical Data to reflect the Aircraft at Delivery Date shall
be provided to Frontier within [***] following the Delivery Date of each of the
Aircraft, respectively.



4.4.2
Provided the revision service is being supplied under the terms of this
Agreement or by subsequent purchase order, Bombardier shall incorporate in the
applicable documents all applicable Bombardier originated Service Bulletins, any
Bombardier originated changes and Airworthiness Directives. The manuals shall
then contain both the original and revised configuration.





4.5       Passenger Information Cards


Bombardier will provide [***] for the preparation of passenger information
cards.


For an additional cost, subject to negotiation, Bombardier will provide, in
Bombardier’s standard format, laminated passenger information cards in
quantities requested.
 
ARTICLE 5 - EMPLOYEES AND REPRESENTATIVES OF BOMBARDIER


5.1       Responsibility for Personnel




Frontier Airlines Holdings,
Inc.                                                                    Page 23


--------------------------------------------------------------------------------


[bombardierlogo.jpg]




In connection with the provision of any Customer Support Services under this
Agreement, Bombardier is an independent contractor and personnel used or
supplied by Bombardier in performance of this Agreement shall be and remain
employees or agents of Bombardier, and under no circumstances are such personnel
to be considered employees or agents of Frontier. Bombardier shall have the sole
responsibility for supervision and control of its personnel. Each party assumes
full responsibility for any and all liability on account of bodily injury to or
death of any of its own employees occurring during the course of their
employment. Each party, with respect to its own employees, accepts full and
exclusive liability in the payment of workers’ compensation or employer’s
liability insurance premiums and for the payment of all taxes, contributions, or
other payments for unemployment compensation or old age benefits, pensions or
annuities imposed by any government or agency having jurisdiction.
 
5.2       Regulations


All Bombardier agents and employees that are at or on Frontier’s premises agree
to comply with all rules and regulations established by Frontier in connection
with invitees on Frontier’s premises including, but not limited to, those rules
and regulations established in connection with access to controlled airport
areas and display of proper identification.
 
5.3       [***]


[***].




Frontier Airlines Holdings,
Inc.                                                                    Page 24


--------------------------------------------------------------------------------


[bombardierlogo.jpg]


 
AIRLINE: FRONTIER AIRLINES
MEDIUM
Dash 8 Series 400
“Supplied as “Fly-away” with each Aircraft
PSM No.
Paper Total Quantity
Digital/Dynaweb
Quantity
PUBLICATION TITLE
 
 
 
 
Airplane Operating Manual (AOM) Inc. Pilot’s Checklist & Crash Crew Chart,
including FCOMS 1, 2, and 3
[***]
1-84-1
[***]
 
Powerplant Build-up Manual (PPBM)
 
1-84-10
[***]
 
Airport Planning Manual (APM)
 
1-84-13
[***]
 
Crash-Fire-Rescue Manual (CFRM)
 
1-84-14
[***]
 
Master Minimum Equipment List (MMEL Inc. MMELP & Dispatch Deviation Guide)
 
1-84-16
[***]
 
Maintenance Facilities and Equipment Planning Manual (MFEPM)
 
1-84-17
[***]
 
Consumable Products Manual (CPM)
 
1-84-18
 
[***]
Airplane Flight Manual (AFM)
[***]
1-84-1A
[***]
 
Quick Reference Handbook (QRH)
[***]
1-84-1B
[***]
 
Aircraft Maintenance Manual (AMM) (incl. PWC Maint. Manual)
 
1-84-2
[***]
[***]
Ramp Servicing Manual (RSM) Inc. Refuel/Defuel Handbook
 
1-84-2S
 
[***]
Illustrated Tool & Equipment Manual (ITEM)
 
1-84-2T
 
[***]
Wiring Manual (WM)
 
1-84-2W
 
[***]
Structural Repair Manual (SRM)
 
1-84-3
 
[***]
Aircraft Illustrated Parts Catalogue (AIPC)
 
1-84-4
 
[***]
Fault Isolation Manual (FIM)
 
1-84-23
 
[***]
Component Maintenance Manual (CMM)
 
1-84-6
 
[***]
Maintenance Requirements Manual (MRM)
 
1-84-7
[***]
 
Maintenance Planning Document (MPD)
 
1-84-7P
 
[***]
Maintenance Task Cards Manual (MTCM)
 
1-84-7TC
 
[***]
Non-Destructive Test Manual (NDT)
 
1-84-7A
[***]
 
Weight and Balance Manual (WBM)
[***]
1-84-8
[***]
 
Cargo Loading Manual (CLM)
 
1-84-8A
 
[***]
Aircraft Recovery Manual (ARM)
 
1-84-9
[***]
 
Corrosion Prevention Manual (CPM)
 
1-GEN-5
[***]
 
Service Bulletins (SB) Medium: as then available
 
-
   
Service Letters (SL)
 
-
[***]
 
DVD - Q400 Digital Manuals 
(Includes AMM, RSM, ITEM, WM, SRM, IPC, CMM, MPD, MTCM, CLM, FIM and CPM)







Frontier Airlines Holdings,
Inc.                                                                    Page 25


--------------------------------------------------------------------------------


[bombardierlogo.jpg]



PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION IN A CONFIDENTIAL TREATMENT REQUEST UNDER
RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE SYMBOL
“[***]” IN THIS EXHIBIT INDICATES THAT INFORMATION HAS BEEN OMITTED.




ANNEX B


WARRANTY AND SERVICE LIFE POLICY




ARTICLE 1 - WARRANTY


This Annex B sets out the warranty referred to in Article 3 of the Agreement and
Article 2.25 of Annex A of the Agreement.


 

1.1     Warranty         1.1.1
Subject to Annex B Articles 1.9, 1.10, and 2.0, Bombardier warrants that, at the
date of delivery of the Aircraft:
     

 

    a) the Aircraft shall conform to the Specification, except that any matter
stated in the Specification as type characteristics, estimates or approximations
is excluded from this Warranty;             b) the Aircraft shall be free from
defects caused by the failure of Bombardier to install a Vendor Part or Power
Plant Part;             c) the Bombardier Parts installed on the Aircraft at
delivery shall be free from defects in material or workmanship; and            
d) the Bombardier Parts installed on the Aircraft at delivery shall be free from
defects in design, having regard to the state of the art as of the date of such
design.

 

 
1.1.2
Subject to Annex B Articles 1.2.1(b), 1.9 and 1.10, the warranty set forth in
Annex B Article 1.1.1(c) and (d) above shall also be applicable to Bombardier
Parts purchased as Spare Parts, effective from the date of delivery of such
Bombardier Parts.




 
1.1.3
Bombardier further warrants that, at the time of delivery, the Technical Data
shall be free from error.

 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 1


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
1.2
Warranty Period




 
1.2.1
The warranty set forth in Annex B Article 1.1 shall remain in effect for any
defect covered by the Warranty (a “Defect”) becoming apparent during the
following periods (individually, the “Warranty Period”):

 

    a) for failure to conform to the Specification and in the installation
referred to in Annex B Article 1.1.1(a) and 1.1.1(b), [***] from the Delivery
Date;             b) for those Defects in material or workmanship or design
(having regard to the state of the art at the time of such design) in Bombardier
Parts referred to in Annex B Article 1.1.1(c), [***] from the date of delivery
of such parts;             c) for those Defects in material or workmanship or
design (having regard to the state of the art at the time of such design) in
Bombardier Parts referred to in Annex B Article 1.1.2, [***] from the date of
delivery of such parts; and             d) for errors in the Technical Data
referred to in Annex B Article 1.1.3, [***] from the date of delivery of the
applicable Technical Data.

 
1.3
Repair, Replacement or Rework




 
As to each matter covered by this warranty, Bombardier’s sole obligation and
liability is expressly limited to, at Bombardier’s election, correction by the
repair, replacement or rework of the defective part or item of Technical Data.
The repaired, replaced or reworked part or item of Technical Data which is the
subject of the warranty claim shall then be warranted under the same terms and
conditions for the then unexpired portion of the Warranty Period.




 
In the case of a Defect relating to non-conformance with the Specification,
Bombardier shall correct that Defect in the equipment item or part in which the
Defect appears.

 

 
[***] (“Fixed Rate Warranty Credit”), Bombardier will issue a credit to Frontier
in such amount [***]. [***], Bombardier will issue a Fixed Rate Warranty Credit
in such amount, provided however, Bombardier [***]. Notwithstanding the
foregoing, Frontier must [***] for [***] a Fixed Rate Warranty Credit is
claimed. All Fixed Rate Warranty Credits shall be issued to Frontier's account
for use by Frontier for the purchase of Bombardier goods (excluding aircraft)
and services.

 
1.4
Claims Information




 
Bombardier’s obligations hereunder are subject to a warranty claim to be
submitted in writing to Bombardier’s warranty administrator, which claim shall
include at a minimum but not be limited to the following information, unless
otherwise agreed to by the Parties:


 

      a)
the identity of the part or item involved, including the Part number, serial
number if applicable nomenclature and the quantity claimed to be defective or
removal tag and work task cards, as applicable;
     

 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 2


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

  b)  the manufacturer’s serial number of the Aircraft from which the part was
removed;         c) the date the claimed Defect became apparent to Frontier;    
    d) the total flight hours (and cycles if applicable) accrued on the part at
the time the claimed Defect became apparent to Frontier; and         e) a
description of the claimed Defect and the circumstances pertaining thereto.

 
1.5       Warranty Claim Procedure
 
In order to enable a Warranty Claim to be adequately processed, each claim shall
be addressed as follows:
 
 

  a.  Frontier shall send a written warranty claim notice (the “Warranty
Notice”) by facsimile or e-mail to Bombardier's warranty department within [***]
following the date that any Defect giving rise to a warranty claim becomes
apparent to Frontier;         b.
Frontier shall consult the Supplier Information Manual available on-line via
RACS website for the location to which the Bombardier Part shall be returned;
        c.
If requested by Bombardier, Frontier shall return the defective part, as
directed by Bombardier, within a period of [***] following Bombardier’s request
for the return of such part;
        d.
Within [***] following receipt of Frontier’s Warranty Notice for a Defect
accompanied by Frontier’s request for permission as applicable to correct a
Defect, Bombardier shall notify Frontier of its decision on the request.
Approval under this Article shall not constitute a determination as to the
existence of a Defect as described in Annex B Article 1.1 above; and
        e. Bombardier commits to [***], but in any event commits to promptly
disposition each claim.      


1.6
Labour Reimbursement




 
For correction of defects Bombardier shall establish a reasonable estimate for
the labour hours required for the repair, replacement or rework of the defective
Bombardier Part and, if the repair, replacement or rework is performed by
Frontier, Bombardier shall reimburse Frontier for Bombardier estimated hours or
for Frontier’s actual labour hours, whichever is less, for the repair,
replacement or rework of the defective Bombardier Part excluding any work
necessary to gain access to and to re-install said Bombardier Part. Such
reimbursement shall be based upon Frontier’s direct labour rate per man-hour
plus burden rate of [***], subject to annual review and adjustment of such
labour rate as


Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 3


--------------------------------------------------------------------------------


[bombardierlogo.jpg]

mutually agreed; provided, however, that this amount shall not exceed [***] of
the Bombardier published selling labour rate.


1.7
Approval, Audit, Transportation and Waiver




 
All warranty claims shall be subject to audit and approval by Bombardier.
Bombardier will use reasonable efforts to advise in writing the disposition of
Frontier’s warranty claim [***] following the receipt of the Warranty Notice. If
requested, Frontier shall return the defective Bombardier Part to Bombardier’s
designated facility as set forth in Annex B Article 1.5. c., above.




 
Frontier shall pay all costs of transportation of the defective part from
Frontier to Bombardier and Bombardier shall pay all costs of transportation of
the repaired, corrected or replacement parts back to Frontier.



1.8
Limitations




 
1.8.1
Bombardier shall be relieved of and shall have no obligation or liability under
this warranty if:

 

    a) the Aircraft was operated with any products or parts not specifically
approved by Bombardier, unless Frontier furnishes reasonable evidence acceptable
to Bombardier that such products or parts were not a cause of the Defect; or    
        b)
the Aircraft was not operated or maintained in accordance with the Technical
Data listed in Attachment A of Annex A and the manufacturer’s documentation
furnished to Frontier (including Service Bulletins and airworthiness directives)
unless Frontier furnishes reasonable evidence acceptable to Bombardier that such
operation or maintenance was not a cause of the Defect; or
            c) the Aircraft was not operated under normal airline use, unless
Frontier furnishes reasonable evidence acceptable to Bombardier that such
operation was not a cause of the Defect; or             d) Frontier does not

 

      1) report the Defect in writing to Bombardier’s warranty administrator
[***];                 2) retain the Bombardier Part claimed to be defective
(unless applicable to a claim for a Fixed Rate Warranty Credit under Article
1.3) until advised by Bombardier to return such Bombardier Part to Bombardier’s
designated facility in order for Bombardier to finalize its evaluation of the
warranty claim or to otherwise dispose of such Bombardier Part;                
3) 
submit the claim in accordance with the requirements of Article 1.4; and
         

 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 4


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

      4) 
allow Bombardier reasonable opportunity to be present during the disassembly and
inspection of the Bombardier Part claimed to be defective; provided that
Bombardier's presence at the removal of the Bombardier Part from the Aircraft
shall not be required as a condition to Bombardier's obligations or liability
under this warranty.

 

 
1.8.2
The warranty does not apply to Buyer Furnished Equipment.



1.9
Normal Usage




 
Normal wear and tear and the need for regular maintenance and overhaul shall not
constitute a Defect or failure under this warranty.



1.10
Overhaul of Warranty Parts




 
Bombardier’s liability for a Bombardier Part which has a Defect and is
overhauled by Frontier within the Warranty Period shall be limited only to that
portion of the labour and material replacement related to the Defect.



1.11
No Fault Found
 
In the event that Frontier submits Bombardier Parts for repair, correction or
replacement under a warranty claim and such Bombardier Parts are determined by
Bombardier to be serviceable (such submissions being hereinafter referred to as
a “No Fault Claim”), Bombardier shall have the right, should Frontier’s number
of No Fault Claims exceed [***], to determine such No Fault Claims to be
excessive, taking into account the length of Frontier’s experience with
maintaining the Aircraft and other operators’ experience with a given Bombardier
Part, and to charge to Frontier Bombardier’s reasonable costs in connection with
the processing and validation of Frontier’s No Fault Claims in excess of such
[***] threshold.
 
In the event that a Bombardier Part returned under a warranty claim is
subsequently established to be serviceable, then Bombardier shall be entitled to
charge and recover from Frontier any reasonable costs incurred by Bombardier in
connection with processing and validating such warranty claim. Notwithstanding
the foregoing, in the event that repetitive in-service failure occurs with
respect to a Bombardier Part which is identified by Bombardier on a repeated
basis to be “no fault found”, then Bombardier and Frontier shall discuss and
mutually agree to a course of further action to help identify the cause of
failure of such part giving rise to Frontier's claim of warranty. In the event
the failure of such is ultimately confirmed to be a valid basis for a warranty
claim, then the above mentioned costs incurred by Bombardier and charged to
Frontier shall be waived [***].

 
Warranty [***]
 
The warranties provided in this Attachment [***].
 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 5


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
ARTICLE 2 - VENDOR WARRANTIES


2.1
Warranties from Vendors




 
The provisions of this Annex B apply to Bombardier Parts only. However,
Bombardier has made or shall make reasonable efforts to obtain favourable
warranties from vendors, with respect to Vendor Parts and Power Plant Parts.
Except as specifically provided under this Annex B Article 2, Bombardier shall
have no liability or responsibility for any such Vendor Parts and Power Plant
Parts and the warranties for those Vendor Parts and Power Plant Parts shall be
the responsibility of the vendor and a matter as between Frontier and vendor.
[***].



2.2
Vendor Warranty Backstop




 
For those Vendor Parts installed on the Aircraft at the Delivery Date or
subsequently purchased through Bombardier as a Spare Part, excluding the Power
Plant or the Power Plant Parts, in the event the parties agree that a vendor is
in default in the performance of any material obligation under any applicable
warranty obtained by Bombardier from such vendor pursuant to Annex B Article 2.1
above, the warranties and all other terms and conditions of Annex B Article 1
shall become applicable as if the Vendor Parts had been a Bombardier Part,
except that the warranty period shall be the Warranty Period as set forth herein
or by the vendor’s warranty, whichever is shorter and all transportation costs
associated with the Vendor Parts shall be borne by Frontier.



2.3
Bombardier’s Interface Commitment




 
In the event of a dispute in the application of a Vendor Part warranty, at
Frontier’s request addressed to Bombardier’s warranty administrator, Bombardier
shall, without charge, [***] conduct an investigation and analysis of any such
dispute resulting from a technical interface problem to determine, if possible,
the cause of the interface problem and then recommend feasible corrective
action. [***]
 
Frontier shall furnish to Bombardier all data and information in Frontier’s
possession relevant to the interface problem and shall cooperate with Bombardier
in the conduct of its investigation and such tests as may be required.
Bombardier, at the conclusion of its investigation, shall advise Frontier in
writing of Bombardier’s opinion as to the cause of the problem and Bombardier’s
recommended corrective action.

 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 6


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
ARTICLE 3 - SERVICE LIFE POLICY


3.1
Applicability




 
The Service Life Policy (“SLP”) described in this Annex B Article 3 shall apply
if fleet wide and repetitive failures occur in any Covered Component which is
defined in Annex B Article 3.7 below.



3.2
Term




 
3.2.1
Should such failures occur in any Covered Component within [***] following
delivery of the Aircraft containing such Covered Component, Bombardier shall, as
promptly as practicable and at its option;

 

    a) design and/or furnish a correction for such failed Covered Component; or
            b) 
furnish a replacement Covered Component (exclusive of standard parts such as
bearings, bushings, nuts, bolts, consumables and similar low value items).

 
3.3
Price




 
Any Covered Component which Bombardier is required to furnish under this SLP
shall be provided for at a price calculated in accordance with the following
formula:



P = [***]
Where:



 
P
=
Price of Covered Component to Frontier;

 
C
=
Bombardier’s then current price for the Covered Component;

 
T
=
The total time to the nearest month since the Aircraft containing the Covered
Component was delivered by Bombardier



3.4
Conditions and Limitations




 
3.4.1
The following general conditions and limitations shall apply to the SLP:

 

    a)
the transportation cost for the return to Bombardier’s designated facility, if
practicable, of any failed Covered Component necessary for failure investigation
or redesigning studies shall be borne by Frontier;
            b) 
Bombardier’s obligations under this SLP are conditional upon the submission of
reasonable proof acceptable to Bombardier that the failure is covered hereby;
            c)
Frontier shall report any failure of a Covered Component in writing to
Bombardier’s Warranty administrator within two (2) months after such failure
becomes evident. Failure to give this required notice shall excuse Bombardier
from all obligations with respect to such failure;
       

 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 7


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 

    d)
the provisions of Annex B Article 1.9 of the Warranty (except for subparagraphs
(d) and (e) thereof) are incorporated by this reference and shall condition
Bombardier’s obligations under this SLP with respect to any Covered Component;
            e)
Bombardier’s obligations under this SLP shall not apply to any Aircraft which
has not been correctly modified in accordance with the specifications or
instructions contained in the relevant Service Bulletins which are furnished to
Frontier prior to receipt by Bombardier from Frontier of any notice of an
occurrence which constitutes a failure in a Covered Component. The provisions of
this subparagraph shall not apply in the event that Frontier furnishes
reasonable evidence acceptable to Bombardier that such failure was not caused by
Frontier’s failure to so modify the Aircraft;
            f)
this SLP shall not apply to a failure of a Covered Component if Bombardier
determines that such failure may not reasonably be expected to occur on a fleet
wide and repetitive basis;
            g)
this SLP shall not apply to a Covered Component where the failure results from
an accident, abuse, misuse, degradation, negligence or wrongful act or omission,
unauthorized repair or modification adversely affecting a Covered Component,
impact or foreign object damage, to any Covered Component;
            h) [***].

 
3.5
Coverage




 
This SLP is neither a warranty, performance guarantee nor an agreement to modify
the Aircraft to conform to new developments in design and manufacturing art.
Bombardier’s obligation is only to provide correction instructions to correct a
Covered Component or furnish replacement at a reduced price as provided in this
SLP.



3.6
Assignment




 
Frontier’s rights under this SLP shall not be assigned, sold, leased,
transferred or otherwise alienated by contract, operation of law or otherwise,
without Bombardier’s prior written consent. Any unauthorized assignment, sale,
lease, transfer, or other alienation of Frontier’s rights under the SLP shall
immediately void all of Bombardier’s obligations under the SLP.



3.7
Covered Component




 
Only those items or part thereof listed in Attachment A to this Annex B shall be
deemed to be a Covered Component, and subject to the provisions of this SLP.

 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 8


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
ARTICLE 4 - GENERAL


4.1
It is agreed that Bombardier shall not be obligated to provide to Frontier any
remedy which is a duplicate of any other remedy which has been provided to
Frontier under any other part of this Annex B.

 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 9


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
ARTICLE 5 - DISCLAIMER
 

5.1
BOMBARDIER SHALL HAVE NO OBLIGATION OR LIABILITY (AT LAW OR IN EQUITY) IN
CONTRACT (INCLUDING, WITHOUT LIMITATION, WARRANTY), IN TORT (WHETHER OR NOT
ARISING FROM THE ACTIVE, PASSIVE OR IMPUTED NEGLIGENCE OR STRICT PRODUCTS
LIABILITY OF BOMBARDIER OR ITS AFFILIATES) OR OTHERWISE, FOR ANY INCIDENTAL OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION LOSS OF USE, LOSS OF REVENUE
OR LOSS OF PROFIT, WITH RESPECT TO:1) ANY DEFECT IN THE BOMBARDIER PARTS OR
TECHNICAL DATA OR ANY OTHER THING DELIVERED UNDER THIS AGREEMENT;

 

  1) 
ANY DEFECT IN THE BOMBARDIER PARTS OR TECHNICAL DATA OR ANY OTHER THING
DELIVERED UNDER THIS AGREEMENT;
        2)  ANY DELAY IN PERFORMANCE OR COMPLETE FAILURE TO PERFORM ITS
OBLIGATIONS SET FORTH IN THIS ANNEX B FOR ANY REASON WHATSOEVER; OR         3) 
ANY FAILURE TO PERFORM ANY OF ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT.      
  NOTHING IN THIS ARTICLE SHALL BE CONSTRUED TO ALTER OBLIGATIONS EXPRESSLY
ASSUMED BY BOMBARDIER IN OTHER PROVISIONS OF THE AGREEMENT, INCLUDING WITHOUT
LIMITATION THE PROVISIONS OF THIS ANNEX “B”.

 
 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 10


--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 
Annex B - Attachment A
COVERED COMPONENTS
WING

 
(a)
Upper and lower wing skins and stringers between front to rear spars.

     

 
(b)
Wing spar caps, webs and uprights.

     

 
(c)
Main box (front spar to rear spar) wing ribs.

     

 
(d)
Main box splice plates, fittings.

     

 
(e)
Wing to nacelle structural attachments.

     

 
(f)
Wing to fuselage structural attachments.

     

 
(g)
Support structure in the wing to spoilers, spoiler actuators and ailerons.

     

 
(h)
Main gear support structure.

     

 
(i)
Engine support fittings.



FUSELAGE

 
(a)
External surface skins and doublers, stringers, circumferential frames between
forward pressure bulkhead and aft pressure dome, excluding all systems,
insulation, lining and decorative clips and brackets.

     

 
(b)
Window and windshield structure but excluding the windows and windshields.

     

 
(c)
Primary structure frames around body openings for passenger doors, cargo/baggage
doors and emergency exits.

     

 
(d)
Nose gear support structure.

     

 
(e)
Floor beams and supporting structure in the flight compartment and cabin
including the lavatory, excluding seat tracks in both areas.

     

 
(f)
Forward pressure bulkhead and aft pressure dome.

     

 
(g)
Floor beams and supporting structure in the baggage compartment providing same
is not damaged through abusive handling of baggage or cargo.

 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 11


--------------------------------------------------------------------------------


[bombardierlogo.jpg]

 
VERTICAL TAIL (including fuselage aft of aft pressure dome)



 
(a)
Fuselage external surface skins, stringers and frames between aft pressure dome
and rear fin spar frame.

     

 
(b)
Fin skins and stiffeners between front and rear spars.

     

 
(c)
Fin front, centre and rear spar caps, webs and uprights.

     

 
(d)
Main box (front spar to rear spar) fin ribs.

     

 
(e)
Fin hinge and actuator support structure for rudder and elevator.

     

 
(f)
Fore rudder structure and hinge and actuator brackets.

     

 
(g)
Aft rudder forward cell structure and hinge and radius rod brackets.



HORIZONTAL TAIL



 
(a)
Tailplane skins and stringers.

     

 
(b)
Tailplane spar caps, webs and uprights.

     

 
(c)
Tailplane main box (front spar to rear spar) ribs.

     

 
(d)
Tailplane hinge support structure for elevator.

     

 
(e)
Elevator forward cell structure and hinge and actuator brackets.

     

 
(f)
Horizontal tail structure attachments.

 
Annex B to PA-581
Frontier Airlines Holdings,
Inc.                                                                    Page 12


--------------------------------------------------------------------------------

 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533


September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: AIRCRAFT CREDIT


Letter Agreement No. 01 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) firm and ten (10) option Bombardier Q Series 400 Aircraft
(“Aircraft”).


Dear Mr. Tate,


 
This Letter Agreement ("Letter Agreement"), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
In further consideration of Frontier having entered into the Agreement,
Bombardier will issue to Frontier at Delivery of each Aircraft under the
Agreement a credit in the amount of [***] (“Aircraft Credit”). The amount of the
Aircraft Credit is stated in [***] United States Dollars and shall be adjusted
to the Delivery Date by an amount equal to the lesser of: (A) the percentage
amount calculated in accordance with the Economic Adjustment Formula, or (B)
[***], multiplied by the amount of the Aircraft Credit; provided that in no
event shall any adjustment cause the Aircraft Credit to be less than the fixed
amount stated above. The Aircraft Credit will be applied against Frontier's
final payment due Bombardier for the Aircraft under Article 5.2 of the Agreement
at Delivery.



2.0
Bombardier's obligation to pay and/or provide the Aircraft Credit shall apply
equally to Option Aircraft for which Frontier has elected to purchase from
Bombardier in accordance with Letter Agreement No. 2.

 

LA 581-01 (Aircraft
Credit)                                                            - 1 -
Initials 


Frontier  ________  Bombardier  ________


--------------------------------------------------------------------------------


 
 

3.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in accordance with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered; provided that Bombardier shall have no right to
claim a credit, refund or set-off in respect of any Aircraft Credit given to
Frontier prior to the date of such termination.
    4.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.


LA 581-01 (Aircraft
Credit)                                                           - 2 -
Initials 


Frontier  ________  Bombardier  ________








--------------------------------------------------------------------------------


Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
the terms of this Letter Agreement shall prevail.






Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H. Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                             
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
LA 581-01 (Aircraft
Credit)                                                           - 3 -
Initials 


Frontier  ________  Bombardier  ________








--------------------------------------------------------------------------------

 
 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533



September 1, 2006

 
Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: OPTION AIRCRAFT


Letter Agreement No. 02 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Bombardier Q Series 400 Aircraft (“Aircraft”).


Dear Mr. Tate,


 
This Letter Agreement ("Letter Agreement"), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
In further consideration of Frontier having entered into the Agreement,
Bombardier agrees to reserve an additional ten (10) Bombardier Q400 Aircraft
(the "Option Aircraft") with Scheduled Delivery Months set forth in paragraph 3
for the benefit of Frontier under the following general conditions:



Pricing & Offerability



 
1.1
Frontier may exercise its option to purchase the Option Aircraft by providing
Bombardier with irrevocable written notice of exercise ("Option Exercise
Notice") (substantially in the form set out as Attachment A hereto) no later
than [***] prior to the first day of the month of the Scheduled Delivery Month
of the applicable Option Aircraft. The Option Deposit, as later defined, will be
applied against the first payment due under the Agreement for the relevant
Option Aircraft.

 
 
LA 581-02 (Optional Aircraft)                                             - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------

 
 

 
1.2
Immediately upon delivery of the Option Exercise Notice to Bombardier, the
Option Aircraft shall be deemed an "Aircraft" under the Agreement and the terms
of the Agreement shall apply mutatis mutandis to the purchase of such Option
Aircraft, save and except as provided herein and in Letter Agreement No. 15
(Delivery Flexibility).




 
1.3
Within [***] following delivery of such Option Exercise Notice, the parties
shall enter into an amendment of the Agreement [***], to reflect the increased
number of Aircraft in Frontier’s fleet and otherwise memorializing the addition
of the Option Aircraft to the Agreement.




 
1.4
The Aircraft Purchase Price for the Option Aircraft shall be as set forth in the
Agreement (including related Letter Agreements, Annexes and Schedules). Frontier
shall have [***] from the date of delivery of the Option Exercise Notice to make
any payments to Bombardier due under Article 5.2 of the Agreement with respect
to such Option Aircraft.



2.0       Option Deposits and Payments



 
2.1
Bombardier acknowledges having previously received [***] per Option Aircraft
(the "Option Deposit") for a total of [***].




 
2.2
In the event Frontier elects not to exercise its option to purchase an Option
Aircraft, the Option Deposit in respect of that Option Aircraft shall be
returned to Frontier, together with interest accrued thereon, by wire transfer
in immediately available funds by Bombardier within two Business Days following
the date the option to purchase the Option Aircraft lapses.

 

 
2.3
Frontier shall make payment or cause to be made in accordance with Article 5.0
of the Agreement for Option Aircraft exercised to Firm Aircraft as follow:




(i)         
the amount that would have been payable had the Option Aircraft been an Aircraft
under the Agreement on the date hereof up to the date of the Option Exercise
Notice will be paid within [***] following the date of such Option Exercise
Notice (net of Deposits), and




(ii)        
any remaining payments due under the Agreement with respect to such Aircraft
will be paid in accordance with Article 5.0 of the Agreement.



3.0
Scheduled Delivery Months of the Option Aircraft are as follows: 

 
LA 581-02 (Optional Aircraft)                                             - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------

 


Option Aircraft
Scheduled Delivery Month
   
First Option Aircraft
March 2008
Second Option Aircraft
March 2008
Third Option Aircraft
April 2008
Fourth Option Aircraft
May 2008
Fifth Option Aircraft
June 2008
Six Option Aircraft
July 2008
Seventh Option Aircraft
September 2008
Eighth Option Aircraft
October 2008
Ninth Option Aircraft
November 2008
Tenth Option Aircraft
December 2008

 

4.0
[***]
 
[***]
    5.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in accordance with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered.
    7.0 This Letter Agreement constitutes an integral part of the Agreement and
is subject to the terms and conditions contained therein.

 
LA 581-02 (Optional Aircraft)                                             - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------

 
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
the terms of this Letter Agreement shall prevail.






Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H. Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer



LA 581-02 (Optional Aircraft)                                             - 4 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------

 


ATTACHMENT A TO LETTER AGREEMENT NO. 2


FORM OF OPTION EXERCISE NOTICE

 
Date:


In accordance with Letter Agreement No. 02 to Purchase Agreement No. 581
dated______, 2006 between Bombardier and Frontier Airlines relating to the
purchase of ten (10) Q400 Aircraft, Frontier hereby confirms it is exercising
its option to purchase the [ ] Option Aircraft scheduled for delivery in [ ],
200 ].


Frontier will wire the pre-delivery payments due with respect to such Aircraft
pursuant to Article 5.0 of the Agreement within [***] of the date of this
notice.


Yours truly,






Frontier Airlines Holdings, Inc
Name:
Title:
 
LA 581-02 (Optional Aircraft)                                             - 5 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------

 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533

 
September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: ADDITIONAL CUSTOMER SUPPORT


Letter Agreement No. 03 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Bombardier Q Series 400 Aircraft (“Aircraft”).


Dear Mr. Tate,
 
This Letter Agreement ("Letter Agreement"), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
Training Credit Entitlements
     
 
1.1
Bombardier will provide the option of [***], subject to availability, as
required by Frontier to fulfill its training requirements (“Training Credits”).
     
 
1.2
Additionally, Frontier may elect to use the Training Credits to [***] as
required by Frontier to fulfill its training requirements.
     
 
1.3
[***]
     
2.0
Technical Publications
     
 
2.1
In further consideration of Frontier having entered into the Agreement,
Bombardier will provide Frontier [***] in hard copy format as well as make all
publications


LA 581-03 (Additional Customer Support)                                    - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
available in digital, SGML format (or other digital format, where mutually
agreed) as then available on line at www.racs.bombardier.com (“Technical Data”).
     
 
2.2
The following is a complete set of the Technical Data. Bombardier agrees that
the Technical Data will be in accordance with ATA 100 Rev 34.





*Aircraft Maintenance Manual
Power Plant Build-up Manual
*Wiring Diagram Manual
*Aircraft Illustrated Parts Catalog
Illustrated Tool & Equipment Manual
Structural Repair Manual
*Fault Isolation Manual
System Schematic Manual
Non-Destructive Test Manual
Airplane Flight Manual
Master Index of Tech. Publications
Flight Crew Operating Manual
Flight Planning & Cruise Control
Pilot Checklist
Airport Planning Manual
Refuel/Defuel Handbook
Quick Reference Handbook
Component Maintenance Manuals
Weight and Balance Manual
Master Minimum Equip. Manual
Passenger Information Sheet
Maintenance Planning Manual
Maintenance Requirements Manual
ATA Chapter Breakdown
Power Plant Ground Run Manual
Crash Crew Chart
Maintenance Task Cards
Dispatch Deviation Guide
Service Bulletins
AMTOSS & User Guide
Maintenance Facilities &
Equipment Planning Manual
 



* Manuals currently available in CD format.




 
2. 3
Additionally, Bombardier shall provide to Frontier [***] revision service to the
Technical Data for Bombardier originated changes and mandatory changes made
pursuant to ADs or other regulatory requirements for a period of [***] after
delivery of the First Aircraft. Such revisions shall be provided to Frontier
within [***]; however, temporary revisions for urgent changes shall be provided
to Frontier as available.
     
3.0
On-line Support and Engineering Drawings
     
 
3.1
Currently, select manuals are available on line via the Regional Aircraft
Customer Support (RACS) website though Bombardier is currently working to post
the remainder. Bombardier provides its operators with free of charge access to
all functionalities of the RACS website. Drawings are being prepared for
inclusion on


LA 581-03 (Additional Customer Support)                                    - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------





 
 
the website on a chargeable basis with an expected completion date of the 4th
Quarter 2007.
     
 
3.2
Additionally, so long as Bombardier provides a revision service for the
Technical Data, Bombardier will [***] in accordance with [***].
     
 
3.3
Existing engineering drawings will be made available to Frontier or its
designate [***] for the [***] following delivery of the First Aircraft, solely
for the purpose of developing STCs for Frontier’s Q400 fleet and provided
Frontier or its designate enters into a standard data license agreement with
respect to such engineering drawings.
     
4.0
[***]
       
 
4.1
[***]:
           
 
4.2.
[***].      
 
4.3
[***].
     
5.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in accordance with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered.
     
6.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
LA 581-03 (Additional Customer Support)                                    - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
the terms of this Letter Agreement shall prevail.






Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H. Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer



 
 
LA 581-03 (Additional Customer Support)                                    - 4 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533


September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA


SUBJECT: BUYER FURNISHED EQUIPMENT


Letter Agreement No. 04 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Bombardier Q Series 400 Aircraft (“Aircraft”).


Dear Mr. Tate,


This Letter Agreement ("Letter Agreement"), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
Notification and Acceptance
       
 
1.1
Frontier shall notify Bombardier in writing not less than [***] prior to the
delivery of the applicable Aircraft that Frontier wishes to have buyer furnished
equipment ("BFE") incorporated into such Aircraft. Frontier shall also provide
details of:
       
 
 
(i)
weights and dimensions of the BFE;
       
 
 
(ii)
test equipment or special tools required to incorporate the BFE; and
       
 
 
(iii)
any other information Bombardier may reasonably require.
       
 
1.2
Within [***] thereafter, Bombardier shall advise Frontier of its acceptance or
rejection of the BFE and of the dates by which each item of BFE is required by
Bombardier. If required the parties hereto shall execute a Change Order in
accordance with Article 10.1 of the Agreement to cover the BFE accepted by
Bombardier. 



 
 
LA 581-04 (BFE)                                             - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------




2.0
Acceptance and Incorporation
         
 
2.1
The BFE shall be incorporated in the manufacturing process of the Aircraft
subject to the following conditions:
         
 
 
(i)
title to the BFE shall remain at all times with Frontier and risk of loss of the
BFE shall remain at all times with Frontier except for damages caused by
Bombardier’s gross negligence or wilful misconduct;
         
 
 
(ii)
the BFE must be received Carriage Paid To (Incoterms 2000) at Bombardier’s plant
or such other place as Bombardier may designate, no later than the date notified
pursuant to Article 1.1 of the Agreement, free and clear of any taxes, duties,
licenses, charges, liens or other similar claims;
         
 
 
(iii)
the BFE shall meet:
         
 
   
(A)
the equipment specification and certification of the applicable TSO, the
technical requirements as defined by Frontier and the Bombardier envelope and
interface specifications for such BFE equipment; and
         
 
   
(B)
the requirements of the Airworthiness Authorities;
         
 
 
and Bombardier shall promptly provide Frontier with such requirements following
receipt of Notice from Frontier that it wishes to have such BFE installed on the
Aircraft;
         
 
 
(iv)
the BFE shall be delivered to Bombardier in good condition and ready for
immediate incorporation into the Aircraft. Bombardier shall, upon receipt,
inspect the BFE as to quantity and apparent defects and inform Frontier of any
discrepancies and the required corrective actions to be taken;
         
 
 
(v)
Bombardier shall only be responsible for the installation and functional testing
of the BFE in the Aircraft using reasonable care and good manufacturing
practices, in accordance with Frontier’s written detailed description of the
dimensions and weight of such BFE. Frontier shall also furnish information
necessary for its certification on the Aircraft, proper storage, installation,
servicing, maintenance and operation and availability of test equipment or
special tools; and
         
 
 
(vi)
Bombardier shall have no liability or other obligations and is hereby relieved
of any liability, warranty or other obligation with respect to the BFE and
Frontier hereby waives all express or implied warranties or conditions including
those of merchantability or fitness or otherwise and all other liability (strict
or otherwise) on the part of Bombardier, be it in fact, in law, in contract, or
in tort (including without limitation the active,


 
LA 581-04 (BFE)                                             - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------



  passive or imputed negligence or strict products liability of bombardier or
its affiliates), or otherwise, in connection with the BFE or its design,
suitability, use or operation except as relates to or arises from the
installation, integration and functional testing of the BFE.    
3.0
Removal of BFE
   
 
If at any time between receipt of the BFE by Bombardier and the Delivery Date of
the Aircraft to which such BFE relates, it is determined by Bombardier that an
item of BFE supplied does not meet the standards and requirements described
above or its installation, integration and testing in such Aircraft or Aircraft
systems create delays in the manufacturing or certification process, then such
BFE may be removed and, following notice to Frontier, replaced by other BFE
supplied by Frontier or by Bombardier’s equipment. Any reasonable and documented
costs associated with such removal, re-installation, replacement, testing and/or
certification shall be borne by Frontier.
   
4.0
In-flight Entertainment (IFE)
   
 
In recognition of Frontier’s desire to install an in-flight entertainment system
("IFE"), including any IFE equipment, satellite transponders or receivers and
other components post delivery from Bombardier via a third party supplementary
type certificate (“STC”), Bombardier will provide a price and offerability for
the IFE provisions, upon receiving Frontier’s written notice of its requirements
for same. Further, Bombardier will endeavour to support Frontier’s retrofit of
such components into the Aircraft and to minimize associated costs.
   
5.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in accordance with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered.
   
6.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
 
LA 581-04 (BFE)                                             - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.




Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H.Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
 
LA 581-04 (BFE)                                             - 4 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533

 
September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: WARRANTY SUPPORT


Letter Agreement No. 05 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Bombardier Q Series 400 Aircraft (“Aircraft”).


Dear Mr. Tate,


This Letter Agreement (“Letter Agreement”), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
[***]
       
 
1.1
In further consideration of Frontier having entered into the Agreement, Frontier
may [***], in the amount of [***]. The amount of [***] is stated in [***] United
States Dollars.
     
 
1.2
Frontier must advise Bombardier [***].
     
2.0
[***]
       
 
2.1
In further consideration of Frontier having entered into the Agreement, the
parties recognize that in the course of the administration of Annex B
(Warranty), Bombardier shall issue to Frontier warranty credits to purchase
goods (excluding Aircraft) and services in respect of warranty claims processed
in accordance with Annex B from Bombardier following the administration of
warranty claims to be found in favour of Frontier (“Warranty Credits”).
     

 
 
LA 581-05 (Warranty Support)                             - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
 
2.2
[***].
     
3.0
Vendor Warranties
     
 
3.1
[***].
     
 
3.2
In accordance with Article 2 of Annex B to the Agreement, Bombardier [***].
     
4.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in connection with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered.
     
5.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
 
LA 581-05 (Warranty Support)                             - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.




Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H.Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                             
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
 
LA 581-05 (Warranty Support)                             - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------



 
Attachment A
[***]


 
 
LA 581-05 (Warranty Support)                             - 4 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533



September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA


SUBJECT: GOODS AND SERVICES CREDIT MEMORANDUM


Letter Agreement No. 06 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) firm and ten (10) option Bombardier Q Series 400 Aircraft
(“Aircraft”).


Dear Mr. Tate,


This Letter Agreement ("Letter Agreement"), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
In further consideration of Frontier having entered into the Agreement,
Bombardier will issue to Frontier at Delivery of each Aircraft under the
Agreement a credit memorandum in the amount of [***] (“Goods and Services Credit
Memorandum”). The amount of the Goods and Services Credit Memorandum is stated
in [***] United States Dollars and shall be adjusted to the Delivery Date by an
amount equal to the lesser of: (A) the percentage amount calculated in
accordance with the Economic Adjustment Formula, or (B) [***] to the Delivery
Date, multiplied by the amount of the Goods and Services Credit Memorandum;
provided that in no event shall any adjustment cause the Goods and Services
Credit Memorandum be less than the fixed amount stated above. The Goods and
Services Credit Memorandum shall be used by Frontier to purchase goods and
services directly from Bombardier.

 
 
LA 581-06 (Goods and Services Credit Memorandum)               - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


2.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in accordance with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered; provided that Bombardier shall have no right to
claim a credit, refund or set-off in respect of any Goods and Services Credit
Memorandum given to Frontier prior to the date of such termination.
   
3.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
 
LA 581-06 (Goods and Services Credit Memorandum)               - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
the terms of this Letter Agreement shall prevail.
 
Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H. Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
 
LA 581-06 (Goods and Services Credit Memorandum)               - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533

 
September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: PRODUCT ENHANCEMENTS




Letter Agreement No. 07 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Bombardier Q Series 400 Aircraft (“Aircraft”).


Dear Mr. Tate,


This Letter Agreement (“Letter Agreement”), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
[***]
   
 
Should Bombardier, in its sole discretion, within [***], while [***] or prior to
[***] in the [***] or a [***], such [***] and [***], as applicable, will be
[***].
   
2.0
[***]
   
 
 
Any future [***] developed by Bombardier [***] and only [***] will be [***] on a
case by case basis, discretionary to Bombardier. In the event Bombardier
develops [***] that [***], such [***].

 
LA 581-07 (Product Enhancements)                      - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
 
In the event a [***], Frontier [***], so long as Frontier’s [***] does not
[***]. In the event [***], Bombardier and Frontier agree to cooperate [***].
   
3.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in connection with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered.
   
4.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
LA 581-07 (Product Enhancements)                      - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.

 
Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H.Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
LA 581-07 (Product Enhancements)                      - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533


September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: SPARES PROGRAM


Letter Agreement No. 08 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Bombardier Q Series 400 Aircraft (“Aircraft”).


Dear Mr. Tate, 


This Letter Agreement (“Letter Agreement”), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including all related Letter Agreements,
Annexes and Schedules).


 
1.0
Spare Part Availability
     
 
1.1
In further consideration of Frontier having entered into the Agreement,
Bombardier will make available to its airline customers [***] at least [***]
provided it is agreed that [***].
     
 
1.2
Bombardier Parts orders placed directly with Bombardier will be [***], as
follows:
     
 
 
[***],
     
 
(ii)
[***], and
     
 
(iii)
[***]
     

 
LA 581-08 (Spares Program)                                 - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
 
Additionally, the following services will apply to [***].
 
[***]: Bombardier will maintain, or cause to be maintained, [***]. Further,
Bombardier will [***], including [***] under its [***]. All the contacts [***]
can be made [***] or to [***] and also [***]. The information concerning [***]
shall be provided by the Spare Sales Manager designated to Frontier by
Bombardier [***] and [***]. Bombardier will, deliver parts [***] from [***] with
[***] or [***], to the [***] or the [***] if so designated by Frontier, in [***]
condition, [***], in accordance with Frontier’s shipping instructions.
 
 
     
 
Bombardier will deliver [***] on [***] against [***]. Bombardier agrees to
report the status of [***] as set forth in the table below.
 
[***]: Bombardier will [***] from the [***] with [***] or [***].[***] shall be
[***] to their [***], depending upon the [***]. All [***] will be delivered with
the [***] or any similar document issued by a duly authorized person.
 
 
     
 
Bombardier agrees to cause the [***] to be [***] and [***] to Frontier in
accordance with the table below:
 
[***]
 
(*) For any [***], only the [***] shall be processed and will be shipped [***].
 
 
 
     
 
(**) Provided that [***] for [***] or [***] has been [***].
 
A [***] reviewing a [***] produced by Bombardier will take place at Frontier’s
request to assess [***] arrangement. For [***], a [***] will be produced [***]
followed by [***] if so requested by the Frontier.
 
 
           
2.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in connection with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered.
     
3.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
LA 581-08 (Spares Program)                                 - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.




Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H.Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
LA 581-08 (Spares Program)                                 - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533

September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: [***]




Letter Agreement No. 09 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Firm and ten (10) Option Bombardier Q Series 400 Aircraft
(“Aircraft”).
 
Dear Mr. Tate,


This Letter Agreement (“Letter Agreement”), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
Intent
     
The intent of the [***] is to [***] through the joint efforts of Bombardier and
Frontier. To that end, Bombardier agrees to take action as specified below and
Frontier agrees to [***], so that both Frontier and Bombardier’s [***].

 
LA 581-09 ([***])                                     - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------




2.0
Definitions
       
An [***] shall be defined as; [***].
       
A [***] will be considered [***].
     
3.0
[***]
   
Bombardier [***] that [***], as defined in [***], shall [***]
       
[***]
       
4.0
Term of [***]
 
The term of [***] shall commence on [***] and shall expire [***] thereafter.
     
5.0
Formula
   
As the term is used herein, [***] shall be a [***] during the applicable periods
specified, which shall be calculated by application of the following formula:
       
[***]
         
While:
         
[***]
       
6.0
Assumptions
   
The [***] is predicated on [***] and [***] and of [***]. Bombardier reserves the
right to renegotiate the [***] in the event of deviation in the aforementioned
assumptions by more than [***].
     
7.0
Conditions and Limitations
     

 

 
7.1
Frontier shall make all commercially reasonable efforts to [***] and to use
[***] to [***]. An [***] which would [***] will not be [***] if Frontier is
reasonably able to [***] and does not do so.
       
7.2
Any [***] due to any one or more of the following causes shall not be considered
in [***]:




 
a.
[***] not being in accodance with the [***] or [***];
       
b.
through no fault of Bombardier or its vendors, the unavailability of [***] and
[***] on a basis [***], located at [***],

 
LA 581-09 ([***])                                     - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------



 
 
c.
Frontier not [***] in accordance with the [***] and [***] and [***] that is
substantially equivalent to [***], unless caused by [***] within [***];
     
 
d.
the unavailability of [***], located at [***];
     
 
e.
problems that have [***], if [***] within a reasonable time;
     
 
f.
Frontier Furnished Equipment (BFE) of Frontier ;
     
 
g.
any [***] by Frontier without Bombardier’s written approval or [***];
     
 
h.
acts of God or acts of third parties or force majeure including, without
limiting the foregoing, [***];
     
 
i.
[***];
     
 
j.
An [***] caused by [***] from [***];
     
 
k.
scheduled [***] and/or scheduled [***] (including both [***] and [***] resulting
from [***]) that are [***] during [***] that would normally be [***] (provided
any such [***] and accordingly [***]);
     
 
l.
[***] like [***] etc. unrelated to [***];
     
 
m.
security measures undertaken by Local Authorities; or
     
 
n.
An [***] because of [***] to [***] or [***] during the Duty Day (6AM to 10PM).

 
7.3
Reporting
     
 
Frontier shall provide to Bombardier on a monthly basis:

 
 
a.
A report of [***] along with reasons for the events and corrective actions.
     
 
b.
The information on [***] or [***] relevant to [***], accomplished during the
month
     

 
7.4
Master Record 




  The master record of [***] will be maintained by Bombardier, based upon
information provided by Frontier.         Bombardier will provide Frontier
access to this data. Frontier shall review the data and if it is not in
agreement with Frontier’s records, Frontier and Bombardier will consult to
resolve any differences.      
8.0
Corrective Action
       
8.1
In the event the [***], as defined in [***], exceed [***] for the applicable
period, Bombardier and Frontier will jointly review the [***]

 
LA 581-09 ([***])                                     - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------





     to identify [***]. Bombardier will also provide [***], if requested by
Frontier:      
 
 
a.
 
[***] to analyze [***] and [***] that can have [***] and recommend any changes
[***] reasonably indicated to [***];
 
 
 
b.
 
review of data related to [***] and [***]and [***] incorporated in, and used in
connection with, [***] and furnish [***] to Frontier for the purpose of [***];
 
 
 
c.
 
[***] and [***] of [***] and [***], which will, in the [***], cause the [***].
Failure by Frontier to [***] offered to Frontier [***] of the [***], unless the
[***]; and
 
 
 
d.
 
Bombardier will use its reasonable efforts[***] to the extent required when
[***] exceed [***] as a result of [***].
 



8.2
Bombardier’s liability to investigate and provide corrective action under the
terms of this Letter Agreement shall be dependent upon the quality, extent and
regularity of information and data reported to Bombardier by Frontier.
     
9.0
Implementation of Changes
 
Frontier may, at its option, [***]. If Frontier [***], and [***], the parties
will agree on [***] by [***] with the [***] based on [***], as if [***].
Bombardier will [***] when such change is [***].
     
 10.0
Remedies 
     
 
10.1
[***].
           
11.0
Duplicate Remedies
 
It is agreed that Bombardier will not be obligated to provide to Frontier any
remedy, which is a duplicate of any other remedy, which has been provided to
Frontier elsewhere under the Agreement [***].
     
12.0
Limitation of Liability
 
The [***] in this Letter Agreement and the obligations and liabilities [***] are
[***], and Frontier hereby waives, releases and renounces all other remedies,
warranties, guarantees or liabilities, express or implied, [***], arising in
fact, contract, law, tort, strict products liability or otherwise including,
without limitation, any obligation, liability, claim or remedy whether or not
arising from negligence (whether active, passive or imputed) of Bombardier, its
officers, employees, agents or assignees, or with respect to any implied
warranty of fitness or merchantability, any implied condition, any implied
warranty arising from course of performance, course of dealing or usage or
     

LA 581-09 ([***])                                     - 4 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------



 

  trade, loss of use, revenue or profit or for any other direct, indirect,
incidental, consequential or punitive loss or damages.    
13.0
The provisions of this letter agreement are personal to Frontier and, except as
otherwise provided in the Agreement, shall not be assigned or otherwise disposed
of by Frontier without the prior written consent of Bombardier.
     
 
In the event of the termination of the Agreement in accordance with its terms,
this Letter Agreement shall become automatically null and void with respect to
any Aircraft not yet Delivered.
     
14.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
LA 581-09 ([***])                                     - 5 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------



Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.
 
Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H.Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
LA 581-09 ([***])                                     - 6 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533

 
September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: [***]


Letter Agreement No. 10 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Firm and ten (10) Option Bombardier Q Series 400 Aircraft
(“Aircraft”).
 
Dear Mr. Tate,


This Letter Agreement (“Letter Agreement”), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
Intent
           
1.1
The intent of the [***] is to [***] through the joint efforts of Bombardier and
Frontier. To that end, Bombardier agrees to [***] pursuant to the terms and
conditions hereof and agrees to provide [***].
         
1.2
[***] shall mean [***].
       
2.0
[***]
           
Bombardier [***] that [***], subject to the following terms and conditions:
           
2.1.1
The term of this Letter Agreement shall commence on the [***] and shall end
[***] thereafter (the “Term”); and
           
2.1.2
Appropriate [***] shall be made in [***] for the following:

 
LA 581-10 ([***])                                     - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
a)
[***] and other [***] or from [***] without Bombardier’s written agreement, or
because [***] which [***] have not been incorporated, provided Frontier has
[***] consistent with [***];
     
 
b)
[***] incurred to [***] or for [***];
     
 
c)
[***] such as [***] that Bombardier or vendors have made that [***];
       
d)
[***] that have [***] unless mutually agreed to by Frontier and Bombardier;
     
 
e)
[***] which are [***] consistent with [***]; and
       
f)
[***] incurred due to [***].

 
3.0
Calculation [***]
     
 
3.1
[***]
     
 
 
The [***] is defined as [***]. All elements of [***] are excluded from the
calculation [***].
     
 
3.2
[***]



 
 
The [***] is defined as [***]. The [***] shall include the [***], but excluding
[***].
       
3.3
[***]
         
The following formula shall be used to calculate the [***]:
         
[***].
     
4.0
[***] Calculation
       
4.1
The [***] calculated in accordance with sub paragraph 3.3 hereof, shall be
compared by Bombardier against the [***] on an annual basis.
       
4.2
If the [***] calculated in accordance with the following formula:
         
[***]

 
LA 581-10 ([***])                                     - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 

   
Where:
         
[***]
     
4.3
If the [***], Bombardier shall [***] during the term in accordance with the
following formula:
         
[***]
           
5.0
[***]
       
5.1
At the end of the Term of this Letter Agreement, if [***] shall be compared by
the following formula to determine [***].
         
[***]
     
5.2
If the [***] Bombardier shall [***].
       
5.3
If the [***] Frontier will [***].
     
6.0
Audit
       
Upon five (5) business days prior written notification by Bombardier to Frontier
and at Bombardier’s expense, Bombardier shall have the right during normal
business hours to audit [***] under this Letter Agreement, Frontier’s applicable
[***], and applicable [***], where normally and customarily maintained, [***].
Such audit shall not interfere with the conduct of business by Frontier nor
shall Frontier be required to undertake or incur additional liability or
obligations with respect to the audit. All such information will be considered
confidential to Frontier and will not be shared with others or disclosed, except
in connection with the administration and enforcement of this [***].

 
LA 581-10 ([***])                                     - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
7.0
Reporting
       
7.1
The Operator shall provide to Bombardier data on [***]. Bombardier will [***].
Bombardier shall provide a [***] on the status of the [***] based on this data.
Failure of Frontier to provide the required data as described herein, in spite
of Bombardier’s notice and within [***], shall void this Letter Agreement.
       
7.2
The [***] is based upon the assumptions outlined in the Appendix to this Letter
Agreement. If there is any deviation from the assumptions outlined in the
Appendix by more than [***], the parties shall agree on appropriate
modifications [***].
     
8.0
Limitation of Liability
       
THE [***] PROVIDED IN THIS LETTER AGREEMENT AND THE OBLIGATIONS AND LIABILITIES
ON THE PART OF BOMBARDIER UNDER THE [***] ARE ACCEPTED BY FRONTIER AND ARE
EXCLUSIVE AND IN LIEU OF, AND FRONTIER HEREBY WAIVES, RELEASES AND RENOUNCES ALL
OTHER REMEDIES, WARRANTIES, GUARANTEES OR LIABILITIES, EXPRESSED OR IMPLIED,
WITH RESPECT TO [***], ARISING IN FACT, CONTRACT, LAW, TORT, STRICT PRODUCTS
LIABILITY OR OTHERWISE INCLUDING, WITHOUT LIMITATION, ANY OBLIGATION, LIABILITY,
CLAIM OR REMEDY WHETHER OR NOT ARISING FROM NEGLIGENCE (WHETHER ACTIVE, PASSIVE
OR IMPUTED) OF BOMBARDIER, ITS OFFICERS, EMPLOYEES, AGENTS OR ASSIGNEES, OR WITH
RESPECT TO ANY IMPLIED WARRANTY OF FITNESS OR MERCHANTABILITY, ANY IMPLIED
CONDITION, ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE, LOSS OF USE, REVENUE OR PROFIT OR FOR ANY OTHER
DIRECT, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE LOSS OR DAMAGES.
     
9.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in accordance with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered.
     
10.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
LA 581-10 ([***])                                     - 4 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
the terms of this Letter Agreement shall prevail.
 
 
Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H. Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
LA 581-10 ([***])                                     - 5 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------



 
APPENDIX A


[***]


[***]Assumptions


The following is a list of all assumptions used to establish the [***]. It is
understood by the parties that these assumptions may change in which case the
parties, with mutual agreement, will adjust the [***].


1.
All costs are based upon [***].
   
2.
All costs are based on t[***].
   
3.
All costs are expressed in [***].
   
4.
[***].
   
5.
[***].
   
6.
[***].

 
LA 581-10 ([***])                                     - 6 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------



Appendix B


[***] Economic Adjustment Formula




The [***]economic adjustment will be calculated using the following [***]
Formula. The [***] term is specified in Section 2.1.1 of the Letter Agreement.


[***]
 
LA 581-10 ([***])                                    - 7 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533

September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: [***]


Letter Agreement No. 11 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Firm and ten (10) Option Bombardier Q Series 400 Aircraft
(“Aircraft”).
 
Dear Mr. Tate,


This Letter Agreement, when accepted and agreed to by Frontier contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
Intent
     
 
The intent of the [***] is to [***] through the joint efforts of Bombardier and
Frontier. To that end, Bombardier agrees to take action as specified below and
Frontier agrees to [***], so that both Frontier and Bombardier’s [***].

 
LA 581-11 ([***])                                    - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
2.0
Definitions
     
 
A [***] shall be defined as [***]. Only the [***]. If a [***].
     
3.0
[***] Value
     
 
Bombardier [***], as defined in Article 5.0 herein, shall meet the [***]
specified below [***]
       
[***]
     
4.0
Term of[***]
     
 
The term [***] shall commence [***] and shall expire [***] thereafter.
     
5.0
Formula
     
 
As the term is used herein, [***] shall be a [***] during the applicable periods
specified, which shall be calculated by application of the following formula:
     
 
[***]
     
 
Where:
     
 
[***]
     
6.0
Assumptions
     
 
The [***] is predicated on a [***], a minimum [***], and a minimum [***].
Bombardier reserves the right to renegotiate the [***] in the event of deviation
in the aforementioned assumptions by more than [***].
           
7.0
Conditions and Limitations
     
 
7.1
Frontier shall make all commercially reasonable efforts to [***] and to use
[***]. A [***] with regard to a [***] which would [***] will not be [***] if
Frontier is reasonably able to [***] and does not do so.
     
 
7.2
Any [***] due to any one or more of the following causes shall not be considered
a [***]:



 
a.
[***] not being in accordance with the [***] or [***];
     
 
b.
through no fault of Bombardier or its Vendors, the unavailability of [***] and
[***], located at [***];

 
 
LA 581-11 ([***])                                    - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
c.
Frontier not [***] in accordance with the [***] and [***] and [***] that is
substantially equivalent to [***], unless caused by [***] within [***];
     
 
d.
the unavailability of [***], located at [***];
     
 
e.
problems that have [***], if [***] within a reasonable time;
     
 
f.
Frontier Furnished Equipment (BFE) of Frontier;
     
 
g.
any [***] by Frontier without Bombardier’s written approval or [***];
     
 
h.
acts of God or acts of third parties or force majeure including, without
limiting the foregoing, [***];
     
 
i.
[***];
     
 
j.
[***] from [***] other than because of a [***];
     
 
k.
scheduled [***] and/or scheduled [***] (including both [***] and [***] resulting
from [***]) that are [***] during [***] that would normally be [***] (provided
any such [***] and accordingly [***]); or
     
 
l.
a [***].
     

 
7.3
Reporting
Frontier shall provide to Bombardier, not later than (30) days after the last
day of each month, the following information:

     
 
a.
[***]
           
 
b.
[***]
           
 
c.
[***]
     
 
d.
[***]

 
Frontier shall also provide Bombardier such other information and data as
Bombardier may reasonably request for the purpose of analyzing [***].


The data will be reported in [***] report in a format to be mutually agreed.


Bombardier will respond to the data in a timely manner and will provide Frontier
with [***]. Monthly reports will be available approximately six (6) weeks after
the end of each month.


If Frontier does not provide such data within [***] of the applicable month as
required above, this Letter Agreement shall be void.
 
 
LA 581-11 ([***])                                    - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
7.4
Master Record 
   
The master record of [***] will be maintained by Bombardier, based upon
information provided by Frontier’s [***] as requested herein.
     
 
 
Bombardier will provide Frontier access to this data. Frontier shall review the
data and if it is not in agreement with Frontier’s records, Frontier and
Bombardier will consult to resolve any differences.
                 
8.0
Corrective Action
     
 
8.1
In the event the [***], as reported to Frontier by Bombardier, fails to [***]
for the applicable period, Bombardier and Frontier will jointly review [***] to
identify [***]. Bombardier will also provide [***], if requested by Frontier:



 
 
a.
 
to analyze [***] that can have [***] on [***] and recommend any changes in
[***];
 
 
 
b.
 
review of data related to [***] and [***]and [***] incorporated in, and used in
connection with, [***] and furnish [***] to Frontier for the purpose of [***];
 
 
 
c.
 
[***] and [***] of [***] and [***], which will, in the [***], cause the [***].
Failure by Frontier to [***] offered to Frontier [***] of the [***], unless the
[***]; and
 
 
 
d.
 
Bombardier will use its reasonable efforts[***] to the extent required when
[***] exceed [***] as a result of [***].
 



 
8.2
Bombardier’s liability to investigate and provide corrective action under the
terms of this Letter Agreement shall be dependent upon the quality, extent and
regularity of information and data reported to Bombardier by Frontier.
     
9.0
Implementation of Changes
       
Frontier may, at its option, [***]. If Frontier [***], and [***], the parties
will agree on [***] by [***] with the [***] based on [***], as if [***].
Bombardier will [***] when such change is [***].
     
 10.0
Remedies 
       
10.1
[***].

 
 
LA 581-11 ([***])                                    - 4 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
11.0
Duplicate Remedies
     
 
Bombardier will not be obligated to provide to Frontier any remedy, which is a
duplicate of any other remedy, which has been provided to Frontier elsewhere
under the Agreement [***].
     
12.0
Limitation of Liability
     
 
The [***] provided in this Letter Agreement and the obligations and liabilities
[***] are [***], and Frontier hereby waives, releases and renounces all other
remedies, warranties, guarantees or liabilities, express or implied, with
respect to [***] arising in fact, contract, law, tort, strict products liability
or otherwise including, without limitation, any obligation, liability, claim or
remedy whether or not arising from negligence (whether active, passive or
imputed) of Bombardier, its officers, employees, agents or assignees, or with
respect to any implied warranty of fitness or merchantability, any implied
condition, any implied warranty arising from course of performance, course of
dealing or usage or trade, loss of use, revenue or profit or for any other
direct, indirect, incidental, consequential or punitive loss or damages.
           
13.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in accordance with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered.
     
14.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.
     

 
 
LA 581-11 ([***])                                    - 5 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.




Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                     
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H.Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
 
LA 581-11 ([***])                                        - 6 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533



September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: [***]


Letter Agreement No. 12 to Purchase Agreement No. PA-581 dated September 1,
2006(the “Agreement”) between Bombardier Inc. represented by Bombardier
Aerospace (“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”)
relating to the purchase of ten (10) Firm and ten (10) Option Bombardier Q
Series 400 Aircraft (“Aircraft”).


Dear Mr. Tate,


This Letter Agreement, when accepted and agreed to by Frontier contemporaneously
with the execution of the Agreement, will evidence our further agreement with
respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including Letter Agreements, Annexes and
Schedules).


1.0
Intent
     
 
The intent of the [***] is to [***] through the joint efforts of Bombardier and
Frontier. To that end, Bombardier agrees to take action as specified below and
Frontier agrees to [***], so that both Frontier and Bombardier's [***].
     
2.0
Definition
     
 
A [***] shall be defined as [***]
       
3.0
[***] Value
       
 
Bombardier [***] that the [***], as defined in Article 5.0 herein, shall meet
[***] specified below [***]:
 

 
 
LA 581-12 ([***])                                        - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
[***]
 
     
4.0
Term of [***]
       
 
The term of this [***] shall commence the [***] and shall expire [***]
thereafter.
       
5.0
Formula
       
 
As the term is used herein, [***] shall be [***] during the applicable periods
specified, which shall be calculated by application of the following formula:
     
 
[***]
       
6.0
Assumptions
       
 
The [***] is predicated on [***] and [***]. Bombardier reserves the right to
renegotiate [***] in the event of deviation in the aforementioned assumptions by
more than [***].
      7.0 Conditions and Limitations        

 
 
7.1
Frontier shall make all commercially reasonable efforts to [***] and to use
[***] to [***]. An [***] which would [***] will not be [***] if Frontier is
reasonably able to [***] and does not do so.
     
 
7.2
Any [***] due to any one or more of the following causes shall not be considered
[***]:

 
 
a)
[***] not being in [***] with the [***] or [***];
 
 
 
b)
 
through no fault of [***], the unavailability of [***] and [***] on a basis
[***], located at [***];
 
 
 
c)
 
Frontier not [***] in accordance with the [***] and [***] and [***] that is
substantially equivalent to, unless caused by [***] within [***]
 
 
 
d)
 
the unavailability of [***], located at [***];
 
 
 
e)
 
problems that have [***], if [***] within a reasonable time;
 
 
 
f)
 
Frontier Furnished Equipment (BFE) of Frontier;
 
 
 
g)
 
any [***] by Frontier without Bombardier’s written approval or [***];
 
 
 
h)
 
acts of God or acts of third parties or force majeure including, without
limiting the foregoing, [***];

 
 
LA 581-12 ([***])                                         - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
i)
 
[***];
 
 
 
j)
 
[***] other than because of a [***];
 
 
 
k)
 
scheduled [***] and/or scheduled [***] (including both [***] and [***] resulting
from [***]) that are [***] during [***] that would normally be [***] (provided
any such [***] and accordingly [***]); or
 
 
 
l)
 
a [***] is [***] and found to be [***].

 

  7.3  Reporting      

 
Frontier shall provide to Bombardier, through Bombardier not later than (30)
days after the last day of each month the following list of datasets, and may
not be limited to the following:
 
 
a.
 
[***]
 
 
b.
 
[***]
 
 
c.
 
[***]
 
 
d.
[***]



 
 
Frontier shall also provide Bombardier such other information and data as
Bombardier may reasonably request for the purpose of analyzing [***].
     
 
 
The data will be reported in [***] report on a mutually agreed format.
     
 
 
Bombardier will respond to the data in a timely manner and will provide Frontier
with [***]. Monthly reports will be available approximately six (6) weeks after
the end of each month.
     
 
 
If Frontier does not provide such data within [***] of the applicable month as
required above, this Letter Agreement shall be void.
     
 
7.4
Master Record 
     
 
 
The master record of [***] will be maintained by Bombardier in its format based
upon information provided by Frontier's [***] as requested herein.
     
 
 
Bombardier will provide a copy to Frontier of the data. Frontier shall review
the data and if it is not in agreement with Frontier’s records, Frontier and
Bombardier will consult to resolve any differences.

 
LA 581-12 ([***])                                         - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
8.0
Corrective Action
       
8.1
In the event the [***], as reported to Frontier by Bombardier, fails to [***]
for the applicable period, Bombardier and Frontier will jointly review [***] to
identify [***]. Bombardier will also provide [***], if requested by Frontier:

 


 
 
a.
 
to analyze [***] that can have [***] on [***] and recommend any changes in
[***];
 
 
 
b.
 
review of data related to [***] and [***]and [***] incorporated in, and used in
connection with, [***] and furnish [***] to Frontier for the purpose of [***];
 
 
 
c.
 
[***] and [***] of [***] and [***], which will, in the [***], cause the [***].
Failure by Frontier to [***] offered to Frontier [***] of the [***], unless the
[***]; and
 
 
 
d.
 
Bombardier will use its reasonable efforts[***] to the extent required when
[***] exceed [***] as a result of [***].
 



 
8.2
Bombardier's liability to investigate and provide corrective action under the
terms of this Letter Agreement shall be dependent upon the quality, extent and
regularity of information and data reported to Bombardier by Frontier.

 
9.0
Implementation of Changes
     
 
Frontier may, at its option, [***]. If Frontier [***], and [***], the parties
will agree on [***] by [***] with the [***] based on [***], as if [***].
Bombardier will [***] when such change is [***].
     
10.0
Remedies 
       
[***].
 
 
 
10.1
 
[***].
 
     
11.0
Duplicate Remedies
     
 
It is agreed that Bombardier shall not be obligated to provide to Frontier any
remedy under this Letter of Agreement which is a duplicate of any other remedy
which has been provided to Frontier elsewhere under the Agreement, [***]
     

 
LA 581-12 ([***])                                         - 4 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
12.0
Limitation of Liability
     
 
The [***] provided in this Letter Agreement and the obligations and liabilities
[***] are [***] and Frontier hereby waives, releases and renounces all other
remedies, claims, warranties, guarantees or liabilities, other than those
expressly provided for in this agreement, express or implied, with respect to
[***], arising in fact, contract, law, tort, strict products liability or
otherwise including, without limitation, any obligation, liability, claim or
remedy whether or not arising from negligence (whether active, passive or
imputed) of Bombardier, its officers, employees, agents or assignees, or with
respect to any implied warranty of fitness or merchantability, any implied
condition, any implied warranty arising from course of performance, course of
dealing or usage or trade, loss of use, revenue or profit or for any other
direct, indirect, incidental, consequential or punitive loss or damages.
     
13.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in accordance with its terms, this
Letter Agreement shall become automatically null and void with respect to any
Aircraft not yet delivered.
     
14.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
LA 581-12 ([***])                                        - 5 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
the terms of this Letter Agreement shall prevail.






Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H. Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
 
 
LA 581-12 ([***])                                        - 6 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533

 
September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: [***]


Letter Agreement No. 13 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Bombardier Q Series 400 Aircraft (“Aircraft”).


Dear Mr. Tate,


 
This Letter Agreement ("Letter Agreement"), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).
 
1.0
 
AIRCRAFT CONFIGURATION
 
 
 
The [***] contained in this document are applicable to the DHC-8-400 aircraft
built to Detail Specification No. DS8-400 Rev. 1, Amend. NC, dated April 16,
2002, plus the Frontier Selected Optional Features, equipped with [***] per the
Specification, with an optional [***] and equipped with Pratt and Whitney Canada
PW150A engines with [***]. [***] shall be made for any [***] which have been
approved by Frontier and Bombardier and which [***].
   
2.0
[***]

 
 
 
LA 581-13 ([***])                                        - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
 
2.1
 
[***] and [***]
 
 
 
For the [***] and [***], with an [***] of up to [***], and using not more than
the [***], the [***] shall not be less than, and the [***] will not be more than
the following [***]:
   
 
[***]
 
2.2
 
[***] and [***] Rules
 
 
 
The [***] and [***] of Article 2.1 are based on the following [***]:
   
 
[***]

 
 
 
LA 581-13 ([***])                                        - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
3.0
[***]
     
3.1
[***]
 
     
 
The [***] shall not be more then [***].
     
 
The term [***], as used by Frontier Airlines shall mean [***].
 
The [***] which includes the [***] plus [***] as per [***], plus a [***], is
[***].
     
 
[***]
     
3.2
[***]
     
 
[***] based on the [***] as stated in Section 3.1, plus an [***].
       
[***]

 
4.0
[***]
   
4.1
The [***] of the DHC-8-400 was obtained and evaluated in accordance with [***].
      The following tables state the [***] of the DHC-8-400 Model 402 [***].    
 
[***]
   
4.2
[***] CONDITIONS
     
All [***] data are based on the [***]
   
4.3
In the event a change is made to any law, governmental regulation, requirement
or in the interpretation of any such law, regulation or requirement that affects
the [***] as described and as a result thereof a change is made to the [***] in
order to obtain FAA certification, the [***] set forth in this document shall be
[***].
   
5.0
All [***] are based on the [***] and specified variations therefrom. [***]. The
[***] are based on an [***].
   
5.1
In the event a change is made to any law, governmental regulation, requirement
or in the interpretation of any such law, regulation or requirement that affects
the [***] as described and as a result thereof a change is made to [***] in
order to obtain FAA certification, the [***] set forth in this document shall be
[***].

 
 
LA 581-13 ([***])                                        - 3 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
5.2
The [***] and [***] are based on [***] and [***], and where indicated, the use
of [***].
   
5.3
The [***] and [***] are based on a [***], at the time [***], and include
allowances for [***].[***] shall be defined as [***].[***] are based on a [***].
     
6.0
[***] COMPLIANCE
   
6.1
Compliance with the [***] of Article 2.0 shall be based on the conditions
specified in those Articles and the [***] conditions of Article 3.0 unless
otherwise noted.
   
6.2
Compliance with the [***] shall be established by [***], based on the [***] for
Frontier and [***].
   
6.3
The data derived from [***] shall be adjusted as required by conventional
methods of [***] or [***]in accordance with [***] to show compliance with the
provisions of Article 2.0.
   
6.4
Compliance with the [***] will be demonstrated with reference to [***].



7.0
CORRECTION FOR NON-COMPLIANCE
     
Bombardier will use it best reasonable effort to [***] which would [***] or
[***] the [***]. Such changes shall be called [***].
   
 
Should Bombardier develop or cause to be developed [***], Bombardier will
promptly furnish such [***] to Frontier for [***]. Such [***] shall be in the
form of a [***] or [***] and [***]. Bombardier will also [***] to incorporate
such [***]. Such [***] shall be [***].
   
7.1
Remedies For Non-Compliance
     
Should any [***] of this Letter Agreement and Bombardier [***] in accordance
with Article 7.0 of this Letter Agreement, Bombardier [***] for such [***].
   
8.0
LIMITATION OF LIABILITY
     
The liquidated damages payable in accordance with Article 7.1 are exclusive of
and in substitution for any and all other remedies provided by law with respect
to the [***] contained herein, and Frontier disclaims, waives, releases and
renounces all other remedies relating to the [***] contained herein. Nothing
herein shall be construed as a waiver by Frontier of or be deemed to negate or
impair Frontier's [***].
   

 
 
LA 581-13 ([***])                                        - 4-
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
9.0
The provisions of this letter agreement are assignable as set forth in Article
18 of the Agreement. In the event of the termination of the Agreement in
accordance with its terms, this Letter Agreement shall become automatically null
and void with respect to any Aircraft not yet delivered.
   
10.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.



 
 
LA 581-13 ([***])                                        - 5 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.

 
Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H.Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer



 
 
LA 581-13 ([***])                                        - 6 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533

 
September 1, 2006


Mr. Paul H. Tate
Senior Vice President Finance & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: [***]




Letter Agreement No. 14 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Bombardier Q Series 400 Aircraft (“Aircraft”).


Dear Mr. Tate,


This Letter Agreement (“Letter Agreement”), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including all Agreements, Annexes and
Schedules).


1.0
Bombardier shall make reasonable efforts to [***]. If Bombardier is unable to
[***], in accordance with Article 1.7 of Annex B to the Agreement.
   
2.0
With respect to [***], Bombardier shall [***]. 
   
3.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement in accordance with its terms, this
Letter Agreement shall become automatically null and void with respect t0 any
Aircraft not yet delivered.
   
4.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
LA 581-14 ([***])                                        - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.




Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                     
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H.Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                             
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
LA 581-14 ([***])                                        - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 
[bombardierlogo.jpg]
 
 
 
 
 
 
 
AEROSPACE
 
Bombardier Inc.
123 Garratt Boulevard, N17-27
Downsview, Ontario, Canada M3K 1Y5
www.bombardier.com
 
TEL 416-633-7310
FAX  416-375-4533



September 1, 2006


Mr. Paul H. Tate
Senior Vice President & Chief Financial Officer
Frontier Airlines Holdings, Inc.
7001 Tower Road
Denver, Colorado
80249-7312
USA




SUBJECT: [***]






Letter Agreement No. 15 to Purchase Agreement No. PA-581 dated September 1, 2006
(the “Agreement”) between Bombardier Inc. represented by Bombardier Aerospace
(“Bombardier”) and Frontier Airlines Holdings, Inc. (“Frontier”) relating to the
purchase of ten (10) Bombardier Q Series 400 Aircraft (“Aircraft”).


Dear Mr. Tate, 


This Letter Agreement (“Letter Agreement”), when accepted and agreed to by
Frontier contemporaneously with the execution of the Agreement, will evidence
our further agreement with respect to the matters set forth below.


All capitalized terms used but not defined herein shall have the same meaning
given such terms in the Agreement (including related Letter Agreements, Annexes
and Schedules).


1.0
In consideration of Frontier having entered into the Agreement, in the [***] in
accordance with the terms and conditions set out herein.
       
2.0
Within [***] of receiving Frontier’s notice [***] as is practicable for
Bombardier. In connection with [***].
       
3.0
The provisions of Article 18 shall apply equally to this Letter Agreement. In
the event of the termination of the Agreement, this Letter Agreement shall
become automatically null and void.
   

 
4.0
This Letter Agreement constitutes an integral part of the Agreement and is
subject to the terms and conditions contained therein.

 
LA 581-15 ([***])                                        - 1 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------




 
Should there be any inconsistency between this Letter Agreement and the
Agreement with respect to the subject matter covered by the terms hereof, then
this Letter Agreement shall prevail.




Yours very truly,
 
Acknowledged and Accepted
           
BOMBARDIER INC
 
Frontier Airlines Holdings, Inc.
Bombardier Aerospace
   
Regional Aircraft
                           
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Ross Gray
 
Name: Paul H.Tate
Title: Director, Contracts
 
Title: Senior Vice President Finance &
 
 
         Chief Financial Officer
                                   
(SIGNED ON FILE)
 
(SIGNED ON FILE)
     
Name: Marianella de la Barrera
 
Name: Jeff S. Potter
Title: Senior Account Executive, Contracts
 
Title: President & Chief Executive Officer

 
LA 581-15 ([***])                                        - 2 -
Initials 


Frontier  ________  Bombardier  ________
 
 
 

--------------------------------------------------------------------------------


 